 

Exhibit 10.1 

 



PURCHASE AND SALE AGREEMENT

 

This Agreement (“Agreement”) is executed on October 3, 2017 (the “Execution
Date”) by and between ENERGY ONE LLC, a Wyoming limited liability company and a
wholly-owned subsidiary of U.S. Energy Corp. (“Seller”), and STATOIL OIL & GAS
LP, a Delaware limited partnership (“Buyer”). Each of Seller and Buyer is
sometimes referred to herein as a “Party” and collectively as the “Parties”.

 

RECITALS

 

A.       Seller owns certain non-operated interests in certain oil and gas
leases, wells, units and associated assets which are currently operated by
Buyer.

 

B.       Buyer alleges that Seller owes and has not paid to Buyer expenses and
revenue incurred or to be incurred in connection with: (i) that certain Drilling
Participation Agreement dated August 24, 2009 between Seller and Buyer and
corresponding joint interest billings for the development and operation of the
Assets (defined below); (ii) operating agreements between Seller and Buyer for
the development and operation of the Assets and corresponding joint interest
billings; (iii) the development and operation of the Assets in accordance with
the North Dakota Century Code (“NDCC”) ch. 38-08 and corresponding joint
interest billings; and (iv) any and all past, present or future revenue due or
owed in connection with the Assets (collectively, the “Outstanding Seller
Obligations”).

 

C.       Seller alleges that Buyer owes and has not paid to Seller amounts due
as to: (i) incorrect joint interest billings; (ii) audits conducted for 2010 and
2011; (iii) overcharges for lease operating expenses; (iv) unassigned overriding
royalty interests; and (v) any and all past, present or future revenue due or
owed in connection with the Assets (collectively, the “Outstanding Buyer
Obligations” and together with the Outstanding Seller Obligations are referred
to herein as the “Outstanding Obligations”).

 

D.       Any and all contracts, agreements, requirements under the NDCC, and any
other governing obligations between the Parties in connection with the Assets
are collectively referred herein as the “Governing Agreements” including, but
not limited to the agreements specifically listed on Exhibit C.

 

E.       Pursuant to the terms and conditions of this Agreement, Seller desires
to sell, and Buyer desires to purchase, the Assets (as defined below) in
exchange for : (i) Buyer’s delivery of the Purchase Price (defined below), (ii)
the Parties’ mutual release and waiver of the Outstanding Obligations, (iii) the
termination of any and all Governing Agreements between the Parties relating to
the Assets, (iv) the Parties’ mutual release and waiver from the any and all
obligations and claims relating to the Governing Agreements, and (v) the
Parties’ mutual release and waiver of any and all audit rights or privileges
(collectively, the “Consideration”).

 



Purchase and Sale Agreement 1 



 

   



AGREEMENT

 

In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:

 

1.       Purchase and Sale; Effective Date. Seller agrees to sell and Buyer
agrees to purchase the Assets, (as such term is defined below and in the form of
Assignment, Bill of Sale and Conveyance attached hereto as Exhibit B (the
“Assignment”)), pursuant to the terms of this Agreement. The Assets include,
without limitation, all of Seller’s right, title and interest in and to certain
Wells (as defined below), Leases (as defined below) and Units (as defined below)
located on and covering the lands (“Lands”) as described on Exhibit A. The
purchase and sale of the Assets shall be effective as of August 1, 2017, at
12:01 a.m. local time at the site of the Assets (the “Effective Date”).

 

2.       Purchase Price. Buyer shall deliver a cash payment equal to Two Million
Dollars and No/100 ($2,000,000.00) by bank wire in immediately available funds
(the “Purchase Price”), and the Parties shall comply with terms of this
Agreement to fully satisfy the Consideration for this transaction.

 

3.       Assets. The interest in and to the real property and the other types of
property associated therewith as described in this Section 3(a) is referred to
collectively as the “Assets.” The Assets are comprised of the following:

 

(i)          all oil, gas and/or other Hydrocarbon (as defined below) leases,
subleases, fee interests, reversionary leases, carried interests and other
mineral interests, including, without limitation all such interests and leases
and any leasehold estates, royalty interests, overriding royalty interests,
production payments, net profits interests and other rights and interests to the
oil and gas in place covered by such leases, whether listed or inadvertently
omitted (the “Leases”) described on Exhibit A-1, INSOFAR AND ONLY INSOFAR as
such Leases relate to the Lands described on Exhibit A, and any pooled acreage,
communitized acreage or units arising on account of the Leases, or Lands being
pooled, communitized or unitized into units (the “Units”);

 

(ii)         all oil, gas, casinghead gas, coal bed methane, condensate and
other gaseous and liquid hydrocarbons or any combination thereof, sulphur
extracted from hydrocarbons and all other minerals and substances covered by the
Leases (“Hydrocarbons”) under the Leases and that may be produced and saved
under or otherwise be allocated or attributed to the Leases;

 

(iii)        all oil, gas, water or injection wells located on the Lands or the
Leases, whether producing, shut-in or temporarily abandoned, or any future wells
(but excluding permanently plugged and abandoned wells), (the “Wells”, and,
together with the Leases, the Lands, the Units and the Hydrocarbons, are
collectively referred herein as the “Subject Interests”), and including all of
the personal property, Equipment (as defined below), fixtures and improvements
used in connection therewith;

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

2

 

 

(iv)       all presently existing unitization, pooling and/or communitization
agreements, declarations, orders or designations and statutorily, judicially or
administratively created drilling, spacing and/or production units, and all of
Seller’s interest in and to the properties covered or units created thereby
which are attributable to the Subject Interests;

 

(v)         all equipment, machinery, fixtures and other tangible personal
property and improvements located on or used or held for use in connection with
the operation of the Subject Interests or the production, gathering, treatment,
processing, storage, sale, disposal and other handling of Hydrocarbons
attributable thereto, including any wells, well equipment, tanks, boilers,
buildings, fixtures, injection facilities, saltwater disposal facilities,
compression facilities and equipment, pumping units and engines, platforms, flow
lines, pipelines, gathering systems, gas and oil treating facilities, machinery,
power lines, telephone and telegraph lines, affixed communication equipment,
roads and other appurtenances, improvements and facilities (all of the
foregoing, collectively, the “Equipment”);

 

(vi)        all easements, permits, orders, authorizations, licenses,
servitudes, rights of way, and all other rights and appurtenances situated on or
used in connection with the Subject Interests or the Equipment (the “Rights of
Way”);

 

(vii)       all presently existing and valid contracts, agreements and
instruments insofar as such contracts, agreements and instruments cover, bind,
are attributable to or relate to the Subject Interests, including, without
limitation: farmin and farmout agreements; bottomhole agreements; crude oil,
condensate and natural gas purchase and sale agreements; gathering,
transportation, exchange and marketing agreements; hydrocarbon storage
agreements; acreage contribution agreements; operating agreements; balancing
agreements; pooling declarations or agreements; equipment leases, unitization
agreements; processing agreements; balancing agreements, road use agreements,
service agreements, crossing agreements and other similar contracts and
agreements, but excluding the Leases (the “Contracts”);

 

(viii)      all rights, benefits, claims and causes of action held by Seller in
and to all representations, warranties, covenants and indemnities from
predecessors in title to the Subject Interests, including the right to enforce
such representations, warranties, covenants and indemnities against such
predecessors in title; and

 

(ix)        to the extent owned or licensed by Seller and to the extent it can
be licensed, sublicensed or transferred without payment of license or transfer
fees, or to the extent Buyer agrees to pay a third party for applicable license
or transfer fees, Seller’s right, title and interest in and to (or to the extent
such right, title and interest may not be conveyed under any applicable
restriction thereon, a license (exclusive to the extent permitted and in form
and substance reasonably acceptable to Seller and Buyer) or sublicense
(reasonably acceptable to the owner of the information, Seller and Buyer), as
applicable) all geophysical and seismic and related technical data, relating to
the Leases, the Lands or land pooled therewith, together with any accounting and
tax records, well files, title opinions and any other books, records and data
pertaining or relating to the Subject Interests (“Records”);

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

3

 

 

(x)         all rights, claims and causes of action of Seller relating to the
Assets that are attributable to periods of time from and after the Effective
Date (including claims for adjustments or refunds); and

 

(xi)        all Hydrocarbon production from or attributable to the Assets with
respect to all periods from and after the Effective Date, and all proceeds
attributable thereto.

 

4.Representations and Warranties of Seller. Seller represents and warrants to
Buyer as follows:

 

(a)        Organization; Existence. Seller is a limited liability company duly
formed and validly existing under the laws of the State of Wyoming. Seller has
all requisite power and authority to own and operate its property (including,
without limitation, the Assets) and to carry on its business as now conducted.
Seller is duly licensed or qualified to do business as a foreign company and is
in good standing in the State of North Dakota and in any other jurisdiction in
which such qualification is required by law.

 

(b)        Authorization. Seller has full power and authority to enter into and
perform this Agreement and the transactions contemplated herein. The execution,
delivery and performance by Seller of this Agreement has been duly and validly
authorized and approved by all necessary company action on the part of Seller.
This Agreement constitutes, and the other documents delivered pursuant to this
Agreement and to which Seller is a party will constitute when delivered,
Seller’s legal, valid and binding obligations, enforceable against Seller in
accordance with their respective terms, subject however to the effects of
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium and
similar laws relating to or affecting creditors’ rights, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(c)        No Conflicts. The execution, delivery and performance by Seller of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not: (i) conflict with or result in a breach of any provisions of
the organizational documents or other governing documents of Seller, (ii) result
in a default or the creation of any encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any lease, contract, note, bond, mortgage, indenture, license or
other material agreement to which Seller is a party or (iii) violate any law
applicable to Seller or any of the Assets.

 

(d)        Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Seller’s knowledge, threatened
against it.

 

(e)        Broker’s Fees. Seller has not incurred any obligation for brokers,
finders or similar fees for which any other party hereto would be liable.

 

(f)        No Restraining Litigation. There is no action, suit, proceeding,
claim or investigation by any person, entity, administrative agency or
governmental body pending or, to Seller’s knowledge, threatened in writing
against it before any court or governmental agency that seeks substantial
damages in connection with, or seeks to restrain, enjoin, materially impair or
prohibit the consummation of all or part of the transaction contemplated in this
Agreement.

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

4

 

 

(g)        Royalties. All rentals, royalties and other payments due under the
Assets for which Seller is responsible for payment have been timely and properly
paid, except those amounts held in suspense.

 

(h)        Taxes.

 

    (i)           With respect to all Taxes (as defined below) related to the
Assets, (A) all reports, returns, statements (including estimated reports,
returns or statements), and other similar filings (the “Tax Returns”) relating
to the Assets required to be filed by Seller with respect to such Taxes have
been timely filed with the appropriate Governmental Body in all jurisdictions in
which such Tax Returns are required to be filed, (B) such Tax Returns are true
and correct in all material respects and reflects all Taxes owed with respect to
the Assets and (C) all Taxes reported or that under law should have been
reported on such Tax Returns have been timely paid when due and not in arrears.
With respect to all Taxes related to the Assets; (x) there is not currently in
effect any extension or waiver of any statute of limitations of any jurisdiction
regarding the assessment or collection of any such Tax as to Seller or its
affiliates; (y) neither Seller nor its affiliates have received notice of any
pending, proposed, asserted or threatened claim against Seller or its affiliates
(which remains outstanding) from any applicable governmental authority for
assessment of Taxes with respect to the Assets, and there are no audits, suits,
proceedings, assessments, reassessments, deficiency claims, or other claims
relating to any Taxes of Seller or its affiliates with any applicable
governmental authority; and (z) there are no Tax liens on any of the Assets
except for statutory liens for Taxes not yet due or that may be paid without
penalty or interest. None of the Assets are subject to any tax partnership
agreement that will be applicable to such Assets following the Closing, nor will
any of the Assets be required to be treated by Buyer as held in an arrangement
requiring a partnership income tax return to be filed under Subchapter K of
Chapter 1 of Subtitle A of the Code. For purposes of this Agreement, “Taxes”
shall mean any and all taxes which have or may become due and payable with
respect to the Assets or any portion thereof, including all ad valorem,
property, production, severance, excise and similar taxes and assessments based
on or measured by ownership of the Assets or the production of Hydrocarbons or
receipt of proceeds from the Assets.

 

   (ii)         Neither Seller nor any of its affiliates is a party to or bound
by any Tax allocation, sharing or indemnity agreements or arrangements.

 

(i)       Foreign Person. Seller is not (i) a “foreign person” within the
meaning of Sections 1445 and 7701 of the Code or (ii) an entity disregarded as
separate from any other Person within the meaning of Section 301.7701-3(a) of
the Treasury regulations promulgated in respect of the Code.

 

(j)       Compliance with Laws. To the knowledge of Seller, the Assets are in
compliance in all material respects with the provisions and requirements of all
laws of all governmental authorities having jurisdiction with respect to the
Assets, or the ownership, development, maintenance, or use of any thereof; and
Seller has not received any written notice from or entered into any arrangement
with any governmental authority relating to any claimed violation of or
noncompliance with, any law with respect to the Assets that remains unresolved
or requires continued action.

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

5

 

 

(k)      Contracts and Surface Contracts. Seller has made available to Statoil
all Contracts and Surface Contracts, as each such term is defined in the
Assignment. Seller is not in default in any material respect under any Contract
or any Surface Contract and no event, occurrence, condition or act has occurred
that, with the giving of notice, the lapse of time or the happening of any other
event or condition, would become a default or event of default in any material
respect by Seller, except for any such defaults or events of default comprising
the Seller Released Obligations.

 

(l)       Payments for Hydrocarbon Production. Seller is not obligated under any
Contract for the sale of gas from the Assets containing a take-or-pay, advance
payment, prepayment, or similar provision, or under any gathering, transmission,
or any other contract or agreement with respect to any of the Assets to gather,
deliver, process, or transport any gas without then or thereafter receiving full
payment therefor.

 

(m)     Consents and Preferential Rights to Purchase. There are no preferential
rights to purchase or consent requirements which may be applicable to the
transactions contemplated by this Agreement, except for consents and approvals
of governmental authorities that are customarily obtained after Closing.

 

(n)       Leases.

 

   (i)          Seller has made available to Buyer true and complete copies of
each Lease and all amendments thereto in existence on the Execution Date
described on Exhibit A-1.

 

 

   (ii)         To the knowledge of Seller, the Leases are in full force and
effect and all bonuses, rentals and royalties (including shut-in royalties) with
respect to the Leases that have become due and payable as of the Execution Date
have been duly paid (other than royalties held in escrow or suspense accounts).

 

(o)       Areas of Mutual Interest. To the knowledge of Seller, there are no
area of mutual interest agreements by which the Assets are bound.

 

(p)       Equivalent Value. Seller hereby represents and warrants, and the
Parties agree that: (i) the consideration given and to be exchanged by the
Parties and to be received by Seller as provided in this Agreement (including,
without limitation, the Purchase Price, assumption of obligations and release of
obligations by the Parties pursuant to this Agreement), shall constitute a
contemporaneous or substantially contemporaneous exchange of equivalent value
for the Assets transferred by Seller to Buyer, (ii) Seller and Buyer entered
into this Agreement in good faith, (iii) no Party requires any further
information, facts, research, evidence, or third party analysis or opinion in
connection with the Parties’ decision to execute this Agreement and (iv) no
Party shall have the right to benefit in any manner, either directly or
indirectly, from the assertion by any person or entity that the receipt by any
Party to this Agreement of consideration to be exchanged pursuant to this
Agreement, shall constitute or shall have constituted less than reasonably
equivalent value for the consideration given pursuant to this Agreement, or a
preferential payment with respect to any debts or obligations resolved pursuant
to this Agreement.

 

(q)      Special Warranty of Title. Seller warrants and will defend title to the
Assets set forth in Exhibit A and Exhibit A-1, as applicable, unto Buyer from
and against all persons claiming the Assets, or any part thereof, by, through or
under Seller, but not otherwise.

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

6

 

 

(r)       Liens. There are no mortgages, liens or other encumbrances affecting
or burdening the Assets, except as has been disclosed in writing by Seller to
Buyer, including the liens securing the Seller’s obligations under the Credit
Agreement dated as of July 30, 2010 between the Seller and Wells Fargo Bank,
National Association, as subsequently amended and as assigned to APEG Energy II,
L.P., a Texas limited partnership, of which said liens include but are not
limited to the following, (i) that certain Mortgage, Mortgage-Collateral Real
Estate Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement recorded October 8, 2010 as
document number 408726 in McKenzie County, (ii) that certain First Amendment and
Supplement to Mortgage, Mortgage-Collateral Real Estate Mortgage, Deed of Trust,
Assignment of As-Extracted Collateral, Security Agreement, Fixture Filing and
Financing Statement dated April 10, 2012 and recorded as document number 434082
in McKenzie County, (iii) that certain Memorandum of Assignment of Liens and
Security Interests dated May 31, 2012 and recorded as document number 438242 in
McKenzie County, (iv) that certain Second Supplement to Mortgage,
Mortgage-Collateral Real Estate Mortgage, Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated August 11, 2016 and recorded as document number 494946 in
McKenzie County, (v) that certain Master Assignment, Resignation and Appointment
Agreement dated May 2, 2017 and recorded as document number 500708 in McKenzie
County, (vi) that certain Mortgage, Mortgage-Collateral Real Estate Mortgage,
Deed of Trust, Assignment of As-Extracted Collateral, Security Agreement,
Fixture Filing and Financing Statement recorded August 13, 2010 as document
number 694418 in Williams County; (vii) that certain Partial Release of Liens
dated December 14, 2011 and recorded as document number 725298 in Williams
County, (vii) that certain First Amendment and Supplement to Mortgage,
Mortgage-Collateral Real Estate Mortgage, Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated April 10, 2012 and recorded as document number 733718 in
Williams County, (viii) that certain Memorandum of Assignment of Liens and
Security Interests dated May 31, 2012 and recorded as document number 741282 in
Williams County, and (ix) that certain Master Assignment, Resignation and
Appointment Agreement dated May 2, 2017 and recorded as document number 835506
in Williams County (all of the foregoing, collectively, the “Lien”).

 

5.Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows:

 

(a)       Organization; Existence. Buyer is a limited partnership duly formed
and validly existing under the laws of the State of Delaware. Buyer has all
requisite power and authority to own and operate its property (including,
without limitation, the Assets) and to carry on its business as now conducted.
Buyer is duly licensed or qualified to do business as a foreign company and is
in good standing in the State of North Dakota and in any other jurisdiction in
which such qualification is required by law.

 

(b)       Authorization. Buyer has full power and authority to enter into and
perform this Agreement and the transactions contemplated herein. The execution,
delivery and performance by Buyer of this Agreement has been duly and validly
authorized and approved by all necessary company action on the part of Buyer.
This Agreement constitutes, and the other documents delivered pursuant to this
Agreement and to which Buyer is a party will constitute when delivered, Buyer’s
legal, valid and binding obligations, enforceable against Buyer in accordance
with their respective terms, subject however to the effects of bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium and similar laws
relating to or affecting creditors’ rights, as well as to principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

7

 

 

(c)       No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated hereby does not
and will not (i) conflict with or result in a breach of any provisions of the
organizational documents or other governing documents of Buyer, (ii) result in a
default or the creation of any encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any lease, contract, note, bond, mortgage, indenture, license or
other material agreement to which Buyer is a party or (iii) violate any law
applicable to Buyer or any of the Assets.

 

(d)       Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s knowledge, threatened
against it.

 

(e)       Broker’s Fees. Buyer has not incurred any obligation for brokers,
finders or similar fees for which any other party hereto would be liable.

 

6.            Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall occur on the Execution Date remotely or at a time or place as
the parties might hereafter mutually agree in writing. Such date or alternative
date is referred to herein as the “Closing Date”.

 

7.            Closing Deliveries. At the Closing, the following events shall
occur, each being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:

 

(a)          Seller shall deliver to Buyer the following:

 

(i)a counterpart to this Agreement, duly executed by Seller;

 

(ii)a counterpart to the Assignment, duly executed by Seller;

 

(iii)an executed release of the Lien;

 

(iv)possession of the Assets; and

 

(v)          such other agreements provided for herein or necessary or
reasonably desirable to effectuate the transactions contemplated hereby.

 

(b)          Buyer shall deliver to Seller, as applicable, the following:

 

(i)a counterpart to this Agreement, duly executed by Buyer;

 

(ii)counterparts to the Assignment, duly executed by Buyer;

 

(iii)the Purchase Price; and

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

8

 

 

(iv)such other agreements provided for herein or necessary or reasonably
desirable to effectuate the transactions contemplated hereby.

 

8.            Tax Matters. Buyer shall be liable for, and shall indemnify and
hold Seller harmless from, any sales and use taxes, conveyance, transfer and
real estate transfer stamps or taxes that may be imposed on any transfer of the
Assets pursuant to this Agreement. Buyer shall be responsible for such taxes
from and after the Effective Date. Buyer shall be liable for, and shall
indemnify and hold Seller harmless from, any severance or other production taxes
assessed with respect to the Assets for all periods from and after the Effective
Date.

 

9.            Released Obligations.

 





(a)       Seller hereby releases and waives Buyer, its respective affiliates,
officers, directors, managers, shareholder, members, partners, employees,
representatives, agents, beneficiaries, personal representatives, successors and
assigns (the “Buyer Released Parties”) from any and all claims, demands,
obligations, losses, causes of action, breach of contract, costs, audit rights,
expenses, attorneys’ fees, and liabilities of any nature whatsoever, whether
based upon contract, tort, strict liability, statutory, regulatory, or other
legal or equitable theory of recovery, whether known or unknown, which either
Party currently has, had, or claims to have had, against any or all of the
Parties, which relate in any way to, or arise from, or are in any manner
connected: (i) any obligation to pay the Outstanding Buyer Obligations, (ii) the
Outstanding Obligations, and (iii) the Governing Agreements, including all
provisions of the Governing Agreements intended to survive the termination of
the Governing Agreements or bind the Parties in perpetuity (collectively, the
“Buyer Released Obligations”).

 





(b)       Buyer hereby releases and waives Seller, its respective affiliates,
officers, directors, managers, shareholder, members, partners, employees,
representatives, agents, beneficiaries, personal representatives, successors and
assigns (the “Seller Released Parties”) from any and all claims, demands,
obligations, losses, causes of action, breach of contract, costs, audit rights,
expenses, attorneys’ fees, and liabilities of any nature whatsoever, whether
based upon contract, tort, strict liability, statutory, regulatory, or other
legal or equitable theory of recovery, whether known or unknown, which either
Party currently has, had, or claims to have had, against any or all of the
Parties, which relate in any way to, or arise from, or are in any manner
connected: (i) any obligation to pay the Outstanding Seller Obligations, (ii)
the Outstanding Obligations, and (iii) the Governing Agreements, including all
provisions of the Governing Agreements intended to survive the termination of
the Governing Agreements or bind the Parties in perpetuity (collectively, the
“Seller Released Obligations”).

  

(c)       This Agreement and all undertakings are not and may not in any way be
construed or deemed to be evidence or an admission or a concession of any fault,
liability or fact or any other matter whatsoever on the part of any Party to
this Agreement in connection with the Buyer Released Obligations and the Seller
Released Obligations.



 

10.         Termination of Governing Agreements. The Parties hereby terminate
the Governing Agreements and release each other from all obligations thereof
pursuant to this Agreement.

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

9

 

 

11.          Additional Post-Closing Obligations.

 

(a)      Records. At the Closing, Seller, at Buyer’s expense, shall make
photocopies of the Records available for pick up by Buyer. Seller may retain its
original copies of the Records.

 

(b)     Transfer and Recording Fees. Buyer shall submit all assignments and
releases for filing or recording with the appropriate governmental or regulatory
offices and shall pay all documentary, transfer, filing, licensing, and
recording fees required in connection with the processing, filing, licensing or
recording of all such documents.

 

(c)       Further Assurances. From time to time after the Closing Date, Seller
and Buyer shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably necessary in order
to more effectively assure to the other the full beneficial use and enjoyment of
the Assets and otherwise to accomplish the purposes of the transactions
contemplated by this Agreement.

 

(d)       Government Reviews and Filings. After the Closing Date, Seller and
Buyer shall cooperate to provide requested information, make required filings
with, prepare applications to and conduct negotiations with each governmental
agency as required to consummate the transactions contemplated hereby. Each
party shall make any governmental filings occasioned by its ownership or
structure. Buyer shall make all filings after the Closing Date at its expense
with governmental agencies necessary to transfer title to the Assets or to
comply with laws.

 

12.           Liabilities; Indemnification.

 

(a)       Buyer’s Assumption of Liabilities and Obligations. Upon Closing, Buyer
hereby assumes and agrees to pay, perform, fulfill and discharge all claims,
losses, costs, expenses, liabilities (including, without limitation, civil
fines), damages, demands, suits, sanctions and obligations of every kind and
character, including, without limitation, reasonable fees and expenses of
attorneys, technical experts and expert witnesses reasonably incident to matters
indemnified (“Claims”): (i) accruing or relating to the owning, developing,
exploring, operating or maintaining of the Assets and the producing,
transporting and marketing of Hydrocarbons from the Assets, including, without
limitation, costs to plug and abandon any Wells, in each case with respect to
periods from and after the Effective Date only, except with respect to such
Claims arising from or relating to Wilkinson v. Bd. of Univ. and Sch. Lands,
N.D. Sup. Ct. No. 2016-0199, which Claims shall be so assumed by Buyer with
respect to periods prior to and from and after the Effective Date; (ii) all
obligations arising under the Contracts and agreements and affecting the Assets
with respect to periods from and after the Effective Date only; and (iii) the
Seller Released Obligations set forth in Section 9(b) (collectively, the “Buyer
Assumed Liabilities”).

 

(b)       Buyer’s Indemnification of Seller. From and after the Closing, and
subject to the limitations set forth in this Section 12 of this Agreement, Buyer
hereby agrees to defend, indemnify and save and hold harmless Seller forever
from and against all Claims which arise from or in connection with (i) the Buyer
Assumed Liabilities, (ii) the breach or inaccuracy of any of Buyer’s
representations or warranties under this Agreement, and/or (iii) any breach of
Buyer’s covenants under this Agreement. Any provisions of this Agreement to the
contrary, Buyer’s indemnification obligation under this Section 12 shall only
apply if Seller has provided Buyer with written notice claiming indemnification
within the period of survival set forth in this Section 12(e), and thereafter
until fully resolved or adjudicated or barred by applicable statutes of
limitations. Buyer shall be deemed to have released Seller on the Closing Date
from any Claims for which Buyer has agreed to indemnify Seller hereunder.

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

10

 

 

(c)       Liabilities and Obligations Retained by Seller. Upon the Closing,
Seller hereby retains and agrees to pay, perform, fulfill and discharge all
Claims accruing or relating to (i) the owning, developing, exploring, operating
or maintaining of the Assets and the producing, transporting and marketing of
Hydrocarbons from the Assets, in each case with respect to periods before the
Effective Date only; (ii) all obligations arising under the Contracts and
agreements and affecting the Assets with respect to periods before the Effective
Date only; (iii) all liabilities, costs, expenses, duties and obligations
resulting from events arising prior to the Effective Date to restore or
remediate the Assets or lands pooled or unitized therewith and any other
obligations resulting from events arising prior to the Effective Date; and (iv)
the Buyer Released Obligations set forth in Section 9(a) (collectively, the
“Seller Retained Liabilities”).

 

(d)       Seller’s Indemnification of Buyer. Upon Closing under this Agreement,
Seller shall defend, indemnify and save and hold harmless Buyer, its officers,
directors, employees, representatives, agents, beneficiaries, personal
representatives, successors and assigns forever from and against all Claims
which arise from or in connection with (i) the Seller Retained Liabilities, (ii)
the breach or inaccuracy of any of Seller’s representations or warranties under
this Agreement or (iii) any breach of Seller’s covenants under this Agreement.
Any provisions of this Agreement to the contrary, Seller’s indemnification
obligation under this Section 12 shall only apply if Buyer has provided Seller
with written notice claiming indemnification within the period of survival set
forth in this Section 12(e), and thereafter until fully resolved or adjudicated
or barred by applicable statutes of limitations. Seller shall be deemed to have
released Buyer on the Closing Date from any Claims for which Seller has agreed
to indemnify Buyer hereunder.

 

(e)       Survival. The representations, warranties, covenants, and
indemnification of the Parties contained in this Agreement shall survive the
execution and delivery of this Agreement for a period of two (2) years following
the Closing Date.

 

(f)         Limitations.

 

(i)Notwithstanding anything to the contrary contained herein, (i) Seller shall
not have any liability for any indemnification under this Section 12 hereunder
unless and to the extent the amount of the liability exceeds One Hundred
Thousand and No/100 Dollars ($100,000.00), and (ii) in no event shall Seller be
required to indemnify the Buyer for aggregate liabilities under this Section 12
in excess of an amount equal to Two Million and No/100 Dollars ($2,000.000.00).

 

(ii)Notwithstanding anything to the contrary contained herein, (i) Buyer shall
not have any liability for any indemnification under this Section 12 hereunder
unless and to the extent the amount of the liability for exceeds One Hundred
Thousand and No/100 Dollars ($100,000.00), and (ii) in no event shall Buyer be
required to indemnify the Seller for aggregate liabilities under this Section 12
in excess of an amount equal to Two Million and No/100 Dollars ($2,000.000.00).

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

11

 

 

(iii)Neither Party shall have any liability as to the other Party, and each
expressly waives any claim for, punitive, exemplary, remote, or speculative
damages or damages that are not the natural, probable and reasonably foreseeable
result of a breach of this Agreement, including damages arising from the special
circumstances of the applicable indemnitee, whether or not such special
circumstances were communicated to the Parties at the time this Agreement was
executed.

 

(iv)Notwithstanding anything to the contrary contained herein, no adjustment
shall be made to the Purchase Price and Seller shall have no other monetary
liability to Buyer in respect of: (i) ad valorem, severance or other production
taxes assessed with respect to the Assets for periods prior to the Effective
Date; and (ii) Seller Retained Liabilities.

 

 13.         Miscellaneous.

 

(a)          Exhibits. The Exhibits referred to in this Agreement are hereby
incorporated into this Agreement by reference and constitute a part of this
Agreement.

 

(b)         Expenses. Except as otherwise specifically provided, all fees, costs
and expenses incurred by Buyer or Seller in negotiating this Agreement or in
consummating the transactions contemplated by this Agreement shall be paid by
the party incurring the same, including, without limitation, legal and
accounting fees, costs and expenses.

 

(c)          Notices. All notices and communications required or permitted under
this Agreement shall be in writing and addressed as set forth below. Any
communication or delivery hereunder shall be deemed to have been duly made and
the receiving party charged with notice (i) if personally delivered, when
received, (ii) if sent by certified mail, return receipt requested, three (3)
days after sending, (iii) if sent by overnight courier, one day after sending,
or (iv) if sent by facsimile transmission or electronic mail, when written
confirmation is received. All notices shall be addressed as follows:

 

If to Buyer:

 

Statoil Oil & Gas LP

6300 Bridge Point Parkway

Suite 100

Austin, Texas 78730

Attn: Karen Keller

email: karke@statoil.com

 

With a copy to:

 

Statoil Oil & Gas LP

6300 Bridge Point Parkway

Suite 100

Austin, Texas 78730

Attn: Lexie Worley

email: lwor@statoil.com

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

12

 

 

If to Seller:

 

Energy One LLC

4643 S. Ulster Street

Suite 970

Denver, Colorado 80237

Attn: David A. Veltri, President

email: david@usnrg.com

 

With a copy to:

 

Kutak Rock LLP

1801 California Street

Suite 3000

Denver, Colorado 80202

Attn: Kenneth S. Witt, Esq.

email: Kenneth.witt@kutakrock.com

 

Any party may, by written notice so delivered to the other parties, change the
address or individual to which delivery shall thereafter be made.

 

(d)        Amendment. Except for waivers specifically provided for in this
Agreement, this Agreement may not be amended nor any rights hereunder waived
except by an instrument in writing signed by the part to be charged with such
amendment or waiver or in any form as agreed upon by the Parties and delivered
by such party to the party claiming the benefit of such amendment or waiver.

 

(e)        Assignment. Neither Buyer nor Seller may assign this Agreement or any
of its rights, interests, duties or obligations hereunder without the prior
written consent of the other party, which consent may not be unreasonably
withheld.

 

(f)        Announcements. There shall be no press release or other public
announcement by Seller or Buyer concerning this Agreement or the transactions
contemplated hereby, unless such press release or announcement is approved by
Buyer and Seller in writing, or except as may be required by applicable laws or
the applicable rules and regulations of any governmental agency or stock
exchange.

 

(g)        Headings. The headings of the Articles and Sections of this Agreement
are for guidance and convenience of reference only and shall not limit or
otherwise affect any of the terms or provisions of this Agreement.

 

(h)        Counterparts. This Agreement may be executed by Buyer and Seller in
any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute by one and the same
instrument. Execution can be evidenced by facsimile transmission or electronic
mail (in .pdf format) of signature pages with original signature pages to
promptly follow in due course.

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

13

 

 

(i)        References. References made in this Agreement, including use of a
pronoun, shall be deemed to include where applicable, masculine, feminine,
singular or plural, individuals, partnerships or corporations. As used in this
Agreement, “person” shall mean any natural person, corporation, partnership,
court, agency, government, board, commission, trust, estate or other entity or
authority.

 

(j)        Governing Law; Venue. This AGREEMENT AND THE Assignment SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
(OTHER THAN ITS CONFLICTS OF LAWS RULES THAT MIGHT DICTATE THE APPLICATION OF
ANOTHER LAW OR JURISDICTION). ALL MATTERS LITIGATED BY, AMONG OR BETWEEN ANY OF
THE PARTIES HEREUNDER THAT INVOLVE THIS AGREEMENT, THE ASSIGNMENT OR ANY RELATED
DOCUMENTS OR MATTERS HEREUNDER SHALL BE BROUGHT ONLY IN HARRIS COUNTY, TEXAS,
AND THE PARTIES HEREBY CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY
THE COURTS OF THE STATE OF TEXAS, COUNTY OF HARRIS, FOR ANY DISPUTE.

 

(k)        Entire Agreement. This agreement, together with the Assignment,
constitutes the entire understanding among the parties, their respective
partners, shareholders, officers, directors and employees with respect to the
subject matter hereof, superseding all negotiations, prior discussions and prior
agreements and understandings relating to such subject matter.

 

(l)        Binding Effect. This Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto, and their respective successors and
assigns.

 

(m)        No Third-Party Beneficiaries. Except as otherwise expressly provided
herein, this Agreement is intended only to benefit the parties hereto and their
respective permitted successors and assigns.

 

(n)        Confidentiality. The terms and conditions of this Agreement and all
discussions between the Parties relating thereto shall remain confidential for
twelve (12) months after the Closing Date, except as otherwise required by
applicable law, regulation, or legal process or unless otherwise agreed to in
writing by all Parties.

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

14

 

 

(o)        WAIVER OF TRIAL BY JURY. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
ASSIGNMENT WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS ASSIGNMENT OR
ANY OF THE CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

(q)        Data. Seller shall destroy or provide all data in its possession to
Buyer related to the Assets, except to the extent required for tax or accounting
purposes and except as required by law, provided that the Seller will maintain
said data as confidential.

 

[Signature Pages Follow]

 

Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

15

 

 

THIS AGREEMENT IS EXECUTED as of the date first written above and effective for
all purposes as of the Effective Date set forth above.

 

SELLER:

 

Energy One LLC

 



By:         Name:       Its:        

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC  

Signature Page

  





 

 

 

BUYER:

 

STATOIL OIL & GAS LP

 

By:  Statoil Oil & Gas Services Inc., its



general partner

 



  By:           Name:         Its:        

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC  

Signature Page

 







 

 

 



LIST OF EXHIBITS AND SCHEDULES

  



Exhibit A Lands Exhibit A-1 Leases Exhibit B Form of Assignment, Bill of Sale
and Conveyance Exhibit C Governing Documents



 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC  

List of Exhibits

 

 

 

 

EXHIBIT A

 

LANDS

 

Legal Description County, State

Township 150 North, Range 100 West:

Sections: 3, 4

 

Township 151 North, Range 100 West:

Sections: 33, 34

 

Township 151 North, Range 102 West:

Sections: 17, 20

 

Township 151 North, Range 104 West:

Sections: 4

 

Township 152 North, Range 104 West:

Sections: 33

 

McKenzie, ND

Township 154 North, Range 100 West:

Sections: 1

 

Township 154 North, Range 101 West:

Sections: 25, 36

 

Township 154 North, Range 102 West:

Sections: 6, 9, 16

 

Township 155 North, Range 100 West:

Sections: 36

 

Township 155 North, Range 102 West:

Sections: 9, 16, 31

 

Township 155 North, Range 103 West:

Sections: 16, 21, 28, 33

 

Township 156 North, Range 103 West:

Sections: 2, 11, 14, 16, 21, 23, 25, 36

 

Williams, ND



 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

Exhibit A



 



 

 

 



EXHIBIT A-1

 

LEASES



 



Agreement Number File Reference Number Lessor Lessee Effective Date State County
Gross Acres Recording Information Legal Description 000143903001 NDRRDR122401
OLAF ROD ET UX PUCKETT ENERGY CO 01/19/78 NORTH DAKOTA McKenzie 200.00 209802
T151N - R102W
SEC 17: NE4, N/2NW/4 000143033001 NDRRDR007-01 RICHARD W JOHNSON DIAMOND
RESOURCES INC 5/12/2004 NORTH DAKOTA McKenzie 124.88 350430 T151N - R104W:
SEC 2: Lot 3, Lot 4
From below bottom MISSION CANYON to 99,999 feet

T152N - R104W:
SEC 33: SW/4NW/4  
From 50 feet above top BAKKEN to 50 feet below bottom BAKKEN 000148238000
NDRRDR629-00 STATE OF NORTH DAKOTA POWERS ENERGY CORPORATION 11/02/04 NORTH
DAKOTA McKenzie 20.07 353488 T154N - R101W
SEC 25: MISSOURI RIVER IN NE/4 000148239000 NDRRDR630-00 STATE OF NORTH DAKOTA
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA McKenzie 166.46 353489 T154N -
R101W
SEC 25: SE4SE4, MISSOURI RIVER IN SE/4 000148240000 NDRRDR631-00 STATE OF NORTH
DAKOTA POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA McKenzie 14.39 353490
T154N - R101W
SEC 25: MISSOURI RIVER IN SW/4 000148245000 NDRRDR636-00 STATE OF NORTH DAKOTA
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA McKenzie 127.78 353493 T154N -
R101W
SEC 36: LOTS 1, 2, MISSOURI RIVER IN NE/4 000148243000 NDRRDR634-00 STATE OF
NORTH DAKOTA POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA McKenzie 131.37
353494 T154N - R101W
SEC 36: NW4, MISSOURI RIVER IN NW/4 000148224000 NDRRDR615-00 STATE OF NORTH
DAKOTA POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA McKenzie 129.68 353495
T154N - R101W
SEC 36: LOTS 3, 4, MISSOURI RIVER IN SE/4 000148246000 NDRRDR637-00 STATE OF
NORTH DAKOTA POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA McKenzie 117.63
353496 T154N - R101W
SEC 36:SW4, MISSOURI RIVER IN SW/4 000143045001 NDRRDR013-01 UNITED STATES OF
AMERICA DIAMOND RESOURCES INC 07/01/05 NORTH DAKOTA McKenzie 250.20 358731 T151N
- R104W
SEC 3: N/2SW/4
SEC 4: Lot 6, Lot 7,  Lot 8, N/2SE/4 000147773002 NDRRDR263-02 BARBARA C BROWN
DIAMOND RESOURCES INC 11/07/05 NORTH DAKOTA McKenzie 40.00 360070 T151N - R102W
SEC 20: NE4NW4 000147773003 NDRRDR263-03 MARGARET AHRENDT DIAMOND RESOURCES INC
11/07/05 NORTH DAKOTA McKenzie 40.00 360071 T151N - R102W
SEC 20: NE4NW4

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

Exhibit A-1



 



 

 

 

000148139007 NDRRDR530-07 RUTH M MOSER DIAMOND RESOURCES INC 05/07/06 NORTH
DAKOTA McKenzie 320.00 360372 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148139008 NDRRDR530-08 DEE ANN L SIMPSON
DIAMOND RESOURCES INC 05/09/06 NORTH DAKOTA McKenzie 320.00 360530 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148139010 NDRRDR530-10 SHIRLEY J OLSON
DIAMOND RESOURCES INC 05/11/06 NORTH DAKOTA McKenzie 320.00 360783 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148139011 NDRRDR530-11 MARY I MONSON
DIAMOND RESOURCES INC 05/07/06 NORTH DAKOTA McKenzie 320.00 360786 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148146001 NDRRDR537-01 FRANK L ERICKSON
DIAMOND RESOURCES INC 12/21/05 NORTH DAKOTA McKenzie 880.00 360788 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148146003 NDRRDR537-03 JOSEPH ALLEN DOBIE
DIAMOND RESOURCES INC 12/30/05 NORTH DAKOTA McKenzie 880.00 361000 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148146004 NDRRDR537-04 STEVEN JAY ERICKSON
DIAMOND RESOURCES INC 12/21/05 NORTH DAKOTA McKenzie 880.00 361003 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000143075007 NDRRDR028-07 DEBRA TURNER
DIAMOND RESOURCES INC 01/10/06 NORTH DAKOTA McKenzie 38.05 361360 T151N - R104W
SEC 4: Lot 9, INCLUDING THAT PORTION OF THE DRYING BED OF NOHLE LAKE WHICH IS
LITTORAL THERETO 000148145001 NDRRDR536-01 JAMES C YOCKIM DIAMOND RESOURCES INC
02/15/06 NORTH DAKOTA McKenzie 320.00 361836 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148139016 NDRRDR530-16 JOHN H LANGSDORF ET
UX DIAMOND RESOURCES INC 05/04/06 NORTH DAKOTA McKenzie 320.00 361840 T151N -
R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148139018 NDRRDR530-18 JAMES R ERICKSON ET
UX DIAMOND RESOURCES INC 05/10/06 NORTH DAKOTA McKenzie 320.00 361843 T151N -
R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148147010 NDRRDR538-10 CHARLES D PINTLER
ET UX DIAMOND RESOURCES INC 04/30/06 NORTH DAKOTA McKenzie 120.00 362257 T151N -
R102W
SEC 20: N2NE4, SE4NE4 000148147008 NDRRDR538-08 ROBERT MANNING DIAMOND RESOURCES
INC 04/30/06 NORTH DAKOTA McKenzie 120.00 362258 T151N - R102W
SEC 20: N2NE4, SE4NE4 000148147013 NDRRDR538-13 GWEN HICKS DIAMOND RESOURCES INC
04/30/06 NORTH DAKOTA McKenzie 120.00 362259 T151N - R102W
SEC 20: N2NE4, SE4NE4 000148139004 NDRRDR530-04 DAVID ERICKSON DIAMOND RESOURCES
INC 05/10/06 NORTH DAKOTA McKenzie 320.00 362261 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148147012 NDRRDR538-12 BONNIE JO SIMONS ET
VIR DIAMOND RESOURCES INC 04/30/06 NORTH DAKOTA McKenzie 120.00 362262 T151N -
R102W
SEC 20: N2NE4, SE4NE4 000148147009 NDRRDR538-09 MARJORIE HOLSTINE DIAMOND
RESOURCES INC 04/30/06 NORTH DAKOTA McKenzie 120.00 362263 T151N - R102W
SEC 20: N2NE4, SE4NE4

 



Assignment, Bill of Sale and Conveyance  

2  

 

 

000148147011 NDRRDR538-11 KATHY L BERG DIAMOND RESOURCES INC 04/30/06 NORTH
DAKOTA McKenzie 120.00 362264

T151N - R102W

 

SEC 20: N2NE4, SE4NE4

 

000148147014 NDRRDR538-14 BILLY JOE MANNING DIAMOND RESOURCES INC 04/30/06 NORTH
DAKOTA McKenzie 120.00 362267 T151N - R102W
SEC 20: N2NE4, SE4NE4 000148147016 NDRRDR538-16 FRED L MAURER DIAMOND RESOURCES
INC 04/30/06 NORTH DAKOTA McKenzie 120.00 362268 T151N - R102W
SEC 20: N2NE4, SE4NE4 000148139002 NDRRDR530-02 WAYNE BOVEE DIAMOND RESOURCES
INC 04/23/06 NORTH DAKOTA McKenzie 320.00 362457 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148147005 NDRRDR538-05 SHARON KAY BLASER
DIAMOND RESOURCES INC 04/30/06 NORTH DAKOTA McKenzie 120.00 362459 T151N - R102W
SEC 20: N2NE4, SE4NE4 000148147006 NDRRDR538-06 SHERRY ENGEN DIAMOND RESOURCES
INC 04/30/06 NORTH DAKOTA McKenzie 120.00 362460 T151N - R102W
SEC 20: N2NE4, SE4NE4 000148147007 NDRRDR538-07 LORETTA SUITER DIAMOND RESOURCES
INC 04/30/06 NORTH DAKOTA McKenzie 120.00 362462 T151N - R102W
SEC 20: N2NE4, SE4NE4 000148178001 NDRRDR569-01 DONNA SHILLIAM DIAMOND RESOURCES
INC 11/30/05 NORTH DAKOTA McKenzie 681.16 362463 T151N - R102W
SEC 20: E2SE4, W2SE4, E2SW4, SW4NE4, SE4NW4 000148147004 NDRRDR538-04 LINDA LEE
WOLFORD DIAMOND RESOURCES INC 04/30/06 NORTH DAKOTA McKenzie 120.00 362707 T151N
- R102W
SEC 20: N2NE4, SE4NE4 000148139001 NDRRDR530-01 CASSANDRA KAY FIGARO DIAMOND
RESOURCES INC 02/22/06 NORTH DAKOTA McKenzie 320.00 363151 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148043003 NDRRDR426-03 ROBERT SCHINDLER
DIAMOND RESOURCES INC 03/07/06 NORTH DAKOTA McKenzie 160.00 363419 T151N - R102W
SEC 20: E2SE4 000148132001 NDRRDR523-01 STATE OF NORTH DAKOTA DIAMOND RESOURCES
INC 05/09/06 NORTH DAKOTA McKenzie 80.00 364005 T151N - R102W
SEC 20: W2SE4 000148131001 NDRRDR522-01 STATE OF NORTH DAKOTA DIAMOND RESOURCES
INC 05/09/06 NORTH DAKOTA McKenzie 80.00 364006 T151N - R102W
SEC 20: E2SW4 000148133001 NDRRDR524-01 STATE OF ND OG-06-00648 DIAMOND
RESOURCES INC 05/09/06 NORTH DAKOTA McKenzie 40.00 364007 T151N - R102W
SEC 20: SE4NW4 000148134001 NDRRDR525-01 STATE OF NORTH DAKOTA DIAMOND RESOURCES
INC 05/09/06 NORTH DAKOTA McKenzie 40.00 364008 T151N - R102W
SEC 20: SW4NE4 000148149002 NDRRDR540-02 MARTHA FLEENER DIAMOND RESOURCES INC
05/19/06 NORTH DAKOTA McKenzie 440.00 364668 T151N - R102W
SEC 17: S2NW4, SW4
SEC 20: NE4NW4, W2NW4 000148147003 NDRRDR538-03 BRENDA L BULOCK SHULTZ DIAMOND
RESOURCES INC 10/17/06 NORTH DAKOTA McKenzie 120.00 366582 T151N - R102W
SEC 20: N2NE4, SE4NE4

 



Assignment, Bill of Sale and Conveyance  

3  

 

 

000148147002 NDRRDR538-02 MELISSA M BULOCK DIAMOND RESOURCES INC 10/17/06 NORTH
DAKOTA McKenzie 120.00 366583 T151N - R102W
SEC 20: N2NE4, SE4NE4 000148147015 NDRRDR538-15 WILLIAM E BULOCK DIAMOND
RESOURCES INC 10/21/06 NORTH DAKOTA McKenzie 120.00 366814 T151N - R102W
SEC 20: N2NE4, SE4NE4 000148147001 NDRRDR538-01 DARIN BULOCK DIAMOND RESOURCES
INC 10/19/06 NORTH DAKOTA McKenzie 120.00 366815 T151N - R102W
SEC 20: N2NE4, SE4NE4 000143049012 NDRRDR015-12 HEDBERG FAMILY LP DIAMOND
RESOURCES INC 10/25/06 NORTH DAKOTA McKenzie 158.84 366822 T151N - R104W
SEC 4: Lot 1, Lot 2, S2NE4 000143049008 NDRRDR015-08 SHARYN GILLESPIE THORNTON
DIAMOND RESOURCES INC 10/25/06 NORTH DAKOTA McKenzie 158.84 366823 T151N - R104W
SEC 4: Lot 1, Lot 2, S2NE4 000143049011 NDRRDR015-11 HILARY GILLESPIE GEORGE, AS
AIF FOR MARCEY GILLESPIE DIAMOND RESOURCES INC 10/25/06 NORTH DAKOTA McKenzie
158.84 366824 T151N - R104W
SEC 4: Lot 1, Lot 2, S2NE4 000143049009 NDRRDR015-09 DEBRA GILLESPIE MILLER
DIAMOND RESOURCES INC 10/25/06 NORTH DAKOTA McKenzie 158.84 366825 T151N - R104W
SEC 4: Lot 1, Lot 2, S2NE4 000143049010 NDRRDR015-10 HILARY GILLESPIE GEORGE
DIAMOND RESOURCES INC 10/25/06 NORTH DAKOTA McKenzie 158.84 366826 T151N - R104W
SEC 4: Lot 1, Lot 2, S2NE4 000143049007 NDRRDR015-07 CLARKE B GILLESPIE JR
DIAMOND RESOURCES INC 10/25/06 NORTH DAKOTA McKenzie 158.84 366827 T151N - R104W
SEC 4: Lot 1, Lot 2, S2NE4 000148423000 NDRRDR814-00 UNITED STATES OF AMERICA
DIAMOND RESOURCES INC 01/01/07 NORTH DAKOTA McKenzie 280.00 368008 T152N - R104W
SEC 32: N2NE4
SEC 33: NW4NW4
SEC 34: SE4 000143055017 NDRRDR018-17 ETHEL SUE BERGSTEDT DIAMOND RESOURCES INC
08/02/07 NORTH DAKOTA McKenzie 160.00 368568 T152N - R104W
SEC 33: NE4SW4, N2SE4, SE4SE4 000143049002 NDRRDR015-02 ROBERT LEROY FUND
DIAMOND RESOURCES INC 11/1/2006 NORTH DAKOTA McKenzie 158.84 368570 T151N -
R104W:
SEC 4: S/2NE/4, Lot 1, Lot 2
From 50 feet above top BAKKEN to 50 feet below bottom 000148111001 NDRRDR502-01
STATE OF NORTH DAKOTA DIAMOND RESOURCES INC 02/06/07 NORTH DAKOTA McKenzie 80.00
368864 T151N - R102W
SEC 17: N2NW4 000148110001 NDRRDR501-01 STATE OF NORTH DAKOTA DIAMOND RESOURCES
INC 02/06/07 NORTH DAKOTA McKenzie 40.00 368865 T151N - R102W
SEC 17: NW4NE4 000148126001 NDRRDR517-01 AMERICAN STATE BANK AND TRUST, AS
TRUSTEE OF THE ERICKSON GRANDCHILDREN TRUST DIAMOND RESOURCES INC 01/26/07 NORTH
DAKOTA McKenzie 680.00 368872

T151N - R102W


 

SEC 20: SE4, E2SW4, SW4NE4, SE4NW4

 

000143049006 NDRRDR015-06 REBECCA CASSIDY DIAMOND RESOURCES INC 06/05/07 NORTH
DAKOTA McKenzie 158.84 368893 T151N - R104W
SEC 4: Lot 1, Lot 2, S2NE4

 



Assignment, Bill of Sale and Conveyance  

4  

 

 

000143049003 NDRRDR015-03 HARLOW H. BIEBER AND ANNABELLE BIEBER, TRUSTEES OF THE
HARLOW H. BIEBER AND ANNABELLE BIEBER REVOCABLE TRUST DIAMOND RESOURCES INC
06/05/07 NORTH DAKOTA McKenzie 158.84 368894 T151N - R104W
SEC 4: Lot 1, Lot 2, S2NE4 000143049005 NDRRDR015-05 KATHLEEN BIEBER DIAMOND
RESOURCES INC 06/05/07 NORTH DAKOTA McKenzie 158.84 368895 T151N - R104W
SEC 4: Lot 1, Lot 2, S2NE4 000143055018 NDRRDR018-18 HEARTLAND TRUST COMPANY, AS
TRUSTEE OF THE DAROL B WALVATNE TRUST DIAMOND RESOURCES INC 08/02/07 NORTH
DAKOTA McKenzie 160.00 368982 T152N - R104W
SEC 33: NE4SW4, N2SE4, SE4SE4 000143077002 NDRRDR029-02 ORVILLE M ERICKSON
DIAMOND RESOURCES INC 07/22/07 NORTH DAKOTA McKenzie 160.00 370888 T152N - R104W
SEC 33: NE4SW4, N2SE4, SE4SE4 000143037002 NDRRDR009-02 MONTE MARTIN DIAMOND
RESOURCES INC 04/22/08 NORTH DAKOTA McKenzie 43.00 371064 T152N - R104W
SEC 33: A 3.00 ACRE TRACT IN THE SW/4NW/4 MORE FULLY DESCRIBED IN BOOK 39, PAGE
321, SE4NW4 000148183000 NDRRDR574-00 RUTH E MARTIN DIAMOND RESOURCES INC
04/22/08 NORTH DAKOTA McKenzie 158.27 371065 T152N - R104W
SEC 32: E2SE4 EXCEPTING A 1.73 AC TRACT IN THE SE4SE4 MORE FULLY DESCRIBED IN BK
139 PG 131

SEC 33: W2SW4 000143043002 NDRRDR012-02 BEN SEDLACEK AND ARLENE SEDLACEK,
TRUSTEES OF THE BEN SEDLACEK AND ARLENE SEDLACEK TRUST U/D/T DIAMOND RESOURCES
INC 04/27/08 NORTH DAKOTA McKenzie 360.28 371066 T152N - R104W
Lot 1A and Lot 2A LYING WITHIN SECTION 28 AND 33
SEC 32: NW4
SEC 33: Lot 1, Lot 2, NE4NE4, S2NE4  

INCLUDING ALL ACCRETIONS, AVULSIONS, DERELICTIONS AND ALL LANDS RIPARIAN TO THE
DESCRIBED LANDS 000143031005 NDRRDR006-05 GRACE CLARK DIAMOND RESOURCES INC
06/08/08 NORTH DAKOTA McKenzie 117.00 371262 T152N - R104W:
SEC 32: S2NE4
SEC 33:  SW4NW4 000143055012 NDRRDR018-12 HAROLD P HUGHES ET UX DIAMOND
RESOURCES INC 04/22/08 NORTH DAKOTA McKenzie 160.00 371263 T152N - R104W
SEC 33: NE4SW4, N2SE4, SE4SE4 000143055010 NDRRDR018-10 KATHLEEN BIEBER DIAMOND
RESOURCES INC 04/19/08 NORTH DAKOTA McKenzie 160.00 371273 T152N - R104W
SEC 33: NE4SW4, N2SE4, SE4SE4 000143055011 NDRRDR018-11 REBECCA CASSIDY DIAMOND
RESOURCES INC 04/19/08 NORTH DAKOTA McKenzie 160.00 371274 T152N - R104W
SEC 33: NE4SW4, N2SE4, SE4SE4 000143031006 NDRRDR006-06 DIANA RUDICIL DIAMOND
RESOURCES INC 06/08/08 NORTH DAKOTA McKenzie 117.00 371418 T152N - R104W
SEC 32: S2NE4
SEC 33: SW4NW4 LESS A 3.00 TRACT MORE FULLY DESCRIBED IN BOOK 39, PAGE 321

 



Assignment, Bill of Sale and Conveyance  

5  

 

 

000143039002 NDRRDR010-02 CLARENCE M CUMMINS ET UX DIAMOND RESOURCES INC
04/22/08 NORTH DAKOTA McKenzie 43.00 371427 T152N - R104W
SEC 33: A 3.00 ACRE TRACT IN THE SW4NW4 MORE FULLY DESCRIBED IN BOOK 39, PAGE
321, SE4NW4 000143055009 NDRRDR018-09 HARLOW H. BIEBER AND ANNABELLE BIEBER,
TRUSTEES OF THE HARLOW BIEBER AND ANNABELLE BIEBER REVOCABLE TRUST, UDT FEBRUARY
15, 2007 DIAMOND RESOURCES INC 04/19/08 NORTH DAKOTA McKenzie 160.00 371429
T152N - R104W
SEC 33: NE4SW4, N2SE4, SE4SE4 000147947003 NDRRDR326-03 DANIEL WILLIAM KLAS
DIAMOND RESOURCES INC 08/24/04 NORTH DAKOTA McKenzie 185.00 371621 T151N - R104W
SEC 4: LOT 5, SE4NW4, N2SW4, INCLUDING THAT PORTION OF NOHLE LAKE LITTORAL
THERETO
SEC 5: LOT 7, INCLUDING THAT PORTION OF NOHLE LAKE LITTORAL THERETO 000147947004
NDRRDR326-04 BILLY D KLAS DIAMOND RESOURCES INC 08/24/08 NORTH DAKOTA McKenzie
185.00 371622 T151N - R104W
SEC 4: LOT 5, SE4NW4, N2SW4, INCLUDING THAT PORTION OF NOHLE LAKE LITTORAL
THERETO
SEC 5: LOT 7, INCLUDING THAT PORTION OF NOHLE LAKE LITTORAL THERETO 000143031007
NDRRDR006-07 BRYAN CUMMINS DIAMOND RESOURCES INC 06/08/08 NORTH DAKOTA McKenzie
117.00 371623 T152N - R104W
SEC 32: S2NE4
SEC 33: SW4NW4 LESS A 3.00 TRACT MORE FULLY DESCRIBED IN BOOK 39, PAGE 321
000143051004 NDRRDR016-04 KELLY WILLIAM TAYLOR ET UX DIAMOND RESOURCES INC
06/18/08 NORTH DAKOTA McKenzie 81.88 371829 T151N - R104W
SEC 4:  Lot 3, Lot 4
SEC 5:  Lot 1 000143051005 NDRRDR016-05 RYAN DOUGLAS TAYLOR ET UX DIAMOND
RESOURCES INC 06/18/08 NORTH DAKOTA McKenzie 81.88 371892 T151N - R104W
SEC 4:  Lot 3, Lot 4
SEC 5:  Lot 1 000143055015 NDRRDR018-15 DEAN W. AAFEDT, TRUSTEE OF THE AAFEDT
FAMILY MINERAL TRUST DIAMOND RESOURCES INC 03/08/08 NORTH DAKOTA McKenzie 160.00
372130

T152N - R104W


 

SEC 33: NE4SW4, N2SE4, SE4SE4

 

000143055016 NDRRDR018-16 ROBERT K TORGERSON DIAMOND RESOURCES INC 02/17/08
NORTH DAKOTA McKenzie 160.00 372250 T152N - R104W
SEC 33: NE4SW4, N2SE4, SE4SE4 000143055014 NDRRDR018-14 KERRY P HOFFMAN DIAMOND
RESOURCES INC 03/24/08 NORTH DAKOTA McKenzie 160.00 372425 T152N - R104W
SEC 33: NE4SW4, N2SE4, SE4SE4 000143055013 NDRRDR018-13 TERRY R HOFFMAN ESTATE
DIAMOND RESOURCES INC 03/24/08 NORTH DAKOTA McKenzie 160.00 372426 T152N - R104W
SEC 33: NE4SW4, N2SE4, SE4SE4 000143073002 NDRRDR027-02 HEATHER BLAHM DIAMOND
RESOURCES INC 07/23/07 NORTH DAKOTA McKenzie 38.05 372427 T151N - R104W
SEC 4: Lot 9, INCLUDING THAT PORTION OF THE DRYING BED OF NOHLE LAKE WHICH IS
LITTORAL THERETO

 



Assignment, Bill of Sale and Conveyance  

6  

 

 

000145286004 NDRRDR174-04 FORTIN ENTERPRISES INC DIAMOND RESOURCES INC 08/25/07
NORTH DAKOTA McKenzie 240.00 372428 T151N - R102W
SEC 17: S2NW4, SW4 000143031009 NDRRDR006-09 WAYNE CUMMINS ESTATE DIAMOND
RESOURCES INC 06/08/08 NORTH DAKOTA McKenzie 117.00 372693

T152N - R104W
SEC 32: S2NE4

 


SEC 33: SW4NW4 LESS A 3.00 TRACT MORE FULLY DESCRIBED IN BOOK 39, PAGE 321

 

000143031008 NDRRDR006-08 AMY L CUMMINS DIAMOND RESOURCES INC 06/15/08 NORTH
DAKOTA McKenzie 117.00 373389 T152N - R104W
SEC 32: S2NE4

SEC 33: SW4NW4 LESS A 3.00 TRACT MORE FULLY DESCRIBED IN BOOK 39, PAGE 321
000148194001 NDRRDR585-01 TIM BRUUN DIAMOND RESOURCES INC 09/05/07 NORTH DAKOTA
McKenzie 38.05 373511 T151N - R104W
SEC 4: Lot 9, INCLUDING THAT PORTION OF THE DRYING BED OF NOHLE LAKE WHICH IS
LITTORAL THERETO 000148193001 NDRRDR584-01 SHARLA FAYE BRUUN DIAMOND RESOURCES
INC 09/05/07 NORTH DAKOTA McKenzie 38.05 374485 T151N - R104W
SEC 4: Lot 9, INCLUDING THAT PORTION OF THE DRYING BED OF NOHLE LAKE WHICH IS
LITTORAL THERETO 000147954014 NDRRDR333-14 SHARLA FAY BRUUN, PERSONAL
REPRESENTATIVE OF THE ESTATE OF LUTHER BRUUN DIAMOND RESOURCES INC 09/05/07
NORTH DAKOTA McKenzie 38.05 374486 T151N - R104W
SEC 4: Lot 9, INCLUDING THAT PORTION OF THE DRYING BED OF NOHLE LAKE WHICH IS
LITTORAL THERETO 000147804007 NDRRDR265-07 MARGARET GREISBERGER ET VIR DIAMOND
RESOURCES INC 06/03/08 NORTH DAKOTA McKenzie 120.00 376707 T151N - R102W
SEC 17: S2NW4, NW4SW4 000147804006 NDRRDR265-06 JOHN F GLEASON DIAMOND RESOURCES
INC 06/03/08 NORTH DAKOTA McKenzie 120.00 376778 T151N - R102W
SEC 17: S2NW4, NW4SW4 000147773004 NDRRDR263-04 FORTIN ENTERPRISES INC DIAMOND
RESOURCES INC 02/27/08 NORTH DAKOTA McKenzie 40.00 376779 T151N - R102W
SEC 20: NE4NW4 000147804008 NDRRDR265-08 ROBERT GLEASON DIAMOND RESOURCES INC
06/03/08 NORTH DAKOTA McKenzie 120.00 376935 T151N - R102W
SEC 17: S2NW4, NW4SW4 000147804009 NDRRDR265-09 KATHLEEN HAY DIAMOND RESOURCES
INC 06/03/08 NORTH DAKOTA McKenzie 120.00 376936 T151N - R102W
SEC 17: S2NW4, NW4SW4 000147804010 NDRRDR265-10 SHEILA E MEGLEY, PR FOR THE
ESTATE OF MARGARET N OCONNELL DIAMOND RESOURCES INC 06/03/08 NORTH DAKOTA
McKenzie 120.00 377338 T151N - R102W
SEC 17: S2NW4, NW4SW4 000145322018 NDRRDR175-18 BONNIE JO SIMONS DIAMOND
RESOURCES INC 04/29/08 NORTH DAKOTA McKenzie 160.00 377951 T151N - R102W
SEC 17: SE4 000145322016 NDRRDR175-16 BILLY JOE MANNING DIAMOND RESOURCES INC
04/29/08 NORTH DAKOTA McKenzie 160.00 377952 T151N - R102W
SEC 17: SE4

 



Assignment, Bill of Sale and Conveyance  

7  

 

 

000145322017 NDRRDR175-17 FRED L MAURER DIAMOND RESOURCES INC 04/29/08 NORTH
DAKOTA McKenzie 160.00 377953 T151N - R102W
SEC 17: SE4 000145322021 NDRRDR175-21 LINDA LEE WOLFORD DIAMOND RESOURCES INC
04/29/08 NORTH DAKOTA McKenzie 160.00 378319 T151N - R102W
SEC 17: SE4 000145322014 NDRRDR175-14 KATHY L BERG DIAMOND RESOURCES INC
04/29/08 NORTH DAKOTA McKenzie 160.00 378320 T151N - R102W
SEC 17: SE4 000145322015 NDRRDR175-15 SHERRY ENGEN DIAMOND RESOURCES INC
4/29/2008 NORTH DAKOTA McKenzie 160.00 378321 T151N - R102W:
SEC 17: SE/4 From 50 feet above top BAKKEN to 50 feet below bottom 000145322013
NDRRDR175-13 SHARON KAY BLASER DIAMOND RESOURCES INC 04/29/08 NORTH DAKOTA
McKenzie 160.00 378322 T151N - R102W
SEC 17: SE4 000145322011 NDRRDR175-11 MARJORIE HOLSTINE DIAMOND RESOURCES INC
04/29/08 NORTH DAKOTA McKenzie 160.00 378323 T151N - R102W
SEC 17: SE4 000145322012 NDRRDR175-12 CHARLES D PINTLER DIAMOND RESOURCES INC
04/29/08 NORTH DAKOTA McKenzie 160.00 378324 T151N - R102W
SEC 17: SE4 000148039002 NDRRDR421-02 ROMAN CATHOLIC BISHOP OF GREAT FALLS, MT
DIAMOND RESOURCES INC 07/20/08 NORTH DAKOTA McKenzie 240.00 378814 T151N - R102W
SEC 17: S2NW4, SW4 000145322019 NDRRDR175-19 LORETTA BROWER SUITER DIAMOND
RESOURCES INC 04/29/08 NORTH DAKOTA McKenzie 160.00 378815 T151N - R102W
SEC 17: SE4 000147834006 NDRRDR267-06 ROBERT SOLEM DIAMOND RESOURCES INC
05/22/08 NORTH DAKOTA McKenzie 360.00 378816

T151N - R102W


 

SEC 17: S2NW4, SW4

SEC 20: NE4NW4, W2NW4

 

000148044015 NDRRDR427-15 JAMES R JACOBSON DIAMOND RESOURCES INC 05/20/08 NORTH
DAKOTA McKenzie 80.00 378817 T151N - R102W
SEC 20: W2SW4 000148044016 NDRRDR427-16 JOHN M JACOBSON DIAMOND RESOURCES INC
05/22/08 NORTH DAKOTA McKenzie 80.00 378818 T151N - R102W
SEC 20: W2SW4 000145322020 NDRRDR175-20 GWEN HICKS DIAMOND RESOURCES INC
04/29/08 NORTH DAKOTA McKenzie 160.00 378819 T151N - R102W
SEC 17: SE4 000147834005 NDRRDR267-05 MARIANNE EMERSON, PR OF THE \ESTATE OF
RICHARD RAY SOLEM DIAMOND RESOURCES INC 05/23/08 NORTH DAKOTA McKenzie 360.00
379050 T151N - R102W
SEC 17: S2NW4, SW4
SEC 20: NE4NW4, W2NW4 000147834007 NDRRDR267-07 RUTH DSCHAAK DIAMOND RESOURCES
INC 05/22/08 NORTH DAKOTA McKenzie 360.00 379051 T151N - R102W
SEC 17: S2NW4, SW4
SEC 20: NE4NW4, W2NW4 000147834008 NDRRDR267-08 RITA SOLEM DIAMOND RESOURCES INC
05/22/08 NORTH DAKOTA McKenzie 360.00 379052 T151N - R102W
SEC 17: S2NW4, SW4
SEC 20: NE4NW4, W2NW4

 



Assignment, Bill of Sale and Conveyance  

8  

 

 

000148044014 NDRRDR427-14 JANET L STEVENSON DIAMOND RESOURCES INC 05/20/08 NORTH
DAKOTA McKenzie 80.00 379053 T151N - R102W
SEC 20: W2SW4 000143033002 NDRRDR007-02 RICHARD W JOHNSON DIAMOND RESOURCES INC
06/19/08 NORTH DAKOTA McKenzie 37.00 379549

T152N - R104W
SEC 32: S2NE4



 

SEC 33: SW4NW4 LESS A 3.00 ACRE TRACT OF LAND IN THE NORTHEAST CORNER MORE FULLY
DESCRIBED IN THAT WARRANTY DEED RECORDED IN BOOK 39, PAGE 321

 

000143075012 NDRRDR028-12 THOMAS HANGER DIAMOND RESOURCES INC 07/27/08 NORTH
DAKOTA McKenzie 38.05 379550 T151N - R104W
SEC 4: Lot 9, INCLUDING THAT PORTION OF THE DRYING BED OF NOHLE LAKE  
000143075010 NDRRDR028-10 PEARL MARY LEWIS DIAMOND RESOURCES INC 07/28/08 NORTH
DAKOTA McKenzie 38.05 379551 T151N - R104W
SEC 4: Lot 9, INCLUDING THAT PORTION OF THE DRYING BED OF NOHLE LAKE  
000143075009 NDRRDR028-09 RICHARD FOREST SAWDY ET UX DIAMOND RESOURCES INC
07/29/08 NORTH DAKOTA McKenzie 38.05 379552 T151N - R104W
SEC 4: Lot 9, INCLUDING THAT PORTION OF THE DRYING BED OF NOHLE LAKE  
000143075008 NDRRDR028-08 BETTY LOU STOCKING DIAMOND RESOURCES INC 07/27/08
NORTH DAKOTA McKenzie 38.05 379553 T151N - R104W
SEC 4: Lot 9, INCLUDING THAT PORTION OF THE DRYING BED OF NOHLE LAKE  
000143075011 NDRRDR028-11 RUTH ELIZABETH DORFNER DIAMOND RESOURCES INC 07/28/08
NORTH DAKOTA McKenzie 38.05 379554 T151N - R104W
SEC 4: Lot 9, INCLUDING THAT PORTION OF THE DRYING BED OF NOHLE LAKE  
000145322022 NDRRDR175-22 MELISSA BULOCK, PR OF THE ESTATE OF LENA BULOCK
DIAMOND RESOURCES INC 06/05/08 NORTH DAKOTA McKenzie 160.00 379563 T151N - R102W
SEC 17: SE4 000148043004 NDRRDR426-04 JOHN K BUTCHER DIAMOND RESOURCES INC
06/05/08 NORTH DAKOTA McKenzie 160.00 380149 T151N - R102W
SEC 20: E2SE4 000148139021 NDRRDR530-21 RANDALL A NELSON DIAMOND RESOURCES INC
03/07/09 NORTH DAKOTA McKenzie 320.00 380150 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000148077002 NDRRDR468-02 FORTIN ENTERPRISES
INC DIAMOND RESOURCES INC 11/17/08 NORTH DAKOTA McKenzie 80.00 380152 T151N -
R102W
SEC 20: W2NW4 000148139022 NDRRDR530-22 WILLIAM R ERICKSON, TRUSTEE OF THE JAMES
AND ANN ERICKSON FAMILY TRUST AGREEMENT DIAMOND RESOURCES INC 04/23/09 NORTH
DAKOTA McKenzie 320.00 380154 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000143075013 NDRRDR028-13 LOUELLA BRICKER
DIAMOND RESOURCES INC 07/28/08 NORTH DAKOTA McKenzie 38.05 380156 T151N - R104W
SEC 4: Lot 9, INCLUDING THAT PORTION OF THE DRYING BED OF NOHLE LAKE  
000148139020 NDRRDR530-20 DUANE TWEDEN, PR OF THE ESTATE OF ARTHUR EUGENE NELSON
DIAMOND RESOURCES INC 11/30/08 NORTH DAKOTA McKenzie 320.00 381048 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000147789011 NDRRDR264-11 SHIRLEY BOTTKE
DIAMOND RESOURCES INC 05/22/08 NORTH DAKOTA McKenzie 360.00 381425 T151N - R102W
SEC 17: S2NW4, SW4
SEC 20: NE4NW4, W2NW4

 



Assignment, Bill of Sale and Conveyance  

9  

 

 

000147789014 NDRRDR264-14 MILDRED O WANGERUD DIAMOND RESOURCES INC 05/22/08
NORTH DAKOTA McKenzie 360.00 381426 T151N - R102W
SEC 17: S2NW4, SW4
SEC 20: NE4NW4, W2NW4 000147789012 NDRRDR264-12 GLADYS OWAN DIAMOND RESOURCES
INC 05/22/08 NORTH DAKOTA McKenzie 360.00 381427 T151N - R102W
SEC 17: S2NW4, SW4
SEC 20: NE4NW4, W2NW4 000147789013 NDRRDR264-13 MARJORIE BROWN DIAMOND RESOURCES
INC 06/01/08 NORTH DAKOTA McKenzie 360.00 381428 T151N - R102W
SEC 17: S2NW4, SW4
SEC 20: NE4NW4, W2NW4 000148071003 NDRRDR462-03 KENNETH R BERRY TRUST DATED
6/30/94 DIAMOND RESOURCES INC 08/04/08 NORTH DAKOTA McKenzie 360.00 381429

T151N - R102W


 

SEC 17: S2NW4, SW4

SEC 20: NE4NW4, W2NW4

 

000148146005 NDRRDR537-05 RUDOLF FIORENZA ET UX DIAMOND RESOURCES INC 08/04/08
NORTH DAKOTA McKenzie 880.00 381992 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000143322005 NDRRDR103705 TERRYL M EIKREN
DIAMOND RESOURCES INC 09/05/08 NORTH DAKOTA McKenzie 920.00 383305 T151N - R100W
SEC 27: S2, E2NW4
SEC 34: NE4, NW4, NE4SW4, SE4 000143322004 NDRRDR103704 LANCE BRUINS DIAMOND
RESOURCES INC 09/05/08 NORTH DAKOTA McKenzie 920.00 383306 T151N - R100W
SEC 27: S2, E2NW4
SEC 34: NE4, NW4, NE4SW4, SE4 000146623002 NDRRDR219-02 JACK E BAZER DIAMOND
RESOURCES INC 10/02/08 NORTH DAKOTA McKenzie 1,187.81 383307 T150N - R100W
SEC 3:  Lot 3, Lot 4, S2NW4, SW4
SEC 4: Lot 1, Lot 2, Lot 3, Lot 4, S2NE4, SE4NW4, S2 Except 12.43 acres of
Irregular tract #1445 more fully described in Document No. 285058

T151N - R100W
SEC 33: SE4
SEC 34: S2SW4, NW4SW4 000143322002 NDRRDR103702 NADINE TETRAULT DIAMOND
RESOURCES INC 09/05/08 NORTH DAKOTA McKenzie 920.00 383308 T151N - R100W
SEC 27: S2, E2NW4
SEC 34: NE4, NW4, NE4SW4, SE4 000143322003 NDRRDR103703 GARY BRUINS DIAMOND
RESOURCES INC 09/05/08 NORTH DAKOTA McKenzie 920.00 383309 T151N - R100W
SEC 27: S2, E2NW4
SEC 34: NE4, NW4, NE4SW4, SE4 000143322001 NDRRDR103701 PATRICIA M NIELSEN,
TRUSTEE OF THE WHITE ROCK TRUST DIAMOND RESOURCES INC 09/05/08 NORTH DAKOTA
McKenzie 920.00 383310 T151N - R100W
SEC 27: S2, E2NW4
SEC 34: NE4, NW4, NE4SW4, SE4 000143310002 NDRRDR103402 NANCY CHAMNESS DIAMOND
RESOURCES INC 10/14/08 NORTH DAKOTA McKenzie 960.00 383623 T150N - R100W
SEC 4:  SW4NW4
SEC 5:  Lot 1, Lot 2, S2NE4, S2
 
T151N - R100W
SEC 33: NE4, NE4NW4, S2NW4, SW4

 



Assignment, Bill of Sale and Conveyance  

10  

 

 

000143310001 NDRRDR103401 LYNN HOVDE DIAMOND RESOURCES INC 10/14/08 NORTH DAKOTA
McKenzie 960.00 383625 T150N - R100W
SEC 4: SW4NW4
SEC 5: Lot 1, Lot 2, S2NE4, S2

T151N - R100W
SEC 33: NE4, NE4NW4, S2NW4, SW4    000148071004 NDRRDR462-04 HANCOCK ENTERPRISES
DIAMOND RESOURCES INC 09/29/08 NORTH DAKOTA McKenzie 360.00 384291 T151N - R102W
SEC 17: S2NW4, SW4

SEC 20: NE4NW4, W2NW4 000148030003 NDRRDR411-03 DENNIS R ERICKSON ET UX DIAMOND
RESOURCES INC 11/26/08 NORTH DAKOTA McKenzie 960.00 385741 T151N - R102W
SEC 20: SE4, E2SW4, SW4NE4, SE4NW4 000143051006 NDRRDR016-06 KYM LILBURN TAYLOR
DIAMOND RESOURCES INC 11/17/2009 NORTH DAKOTA McKenzie 81.88 395102 T151N -
R104W
SEC 4:  Lot 3, Lot 4
SEC 5:  Lot 1 000143049014 NDRRDR015-14 JACK C TUNSTILL ROY TRUST A DIAMOND
RESOURCES INC 11/19/2009 NORTH DAKOTA McKenzie 158.84 396140 T151N - R104W:
SEC 4: S/2NE/4, Lot 1, Lot 2    000143049015 NDRRDR015-15 JACK C TUNSTILL ROY
TRUST B DIAMOND RESOURCES INC 11/19/2009 NORTH DAKOTA McKenzie 158.84 396141
T151N - R104W:
SEC 4: S/2NE/4, Lot 1, Lot 2   000148044026 NDRRDR427-26 L F MARTELL MEMORIAL
FOUNDATION BRIGHAM OIL AND GAS LP 01/14/10 NORTH DAKOTA McKenzie 80.00 397728
T151N - R102W
SEC 20: W2SW4 000148139027 NDRRDR530-27 FIRST INTERNATIONAL BANK AND TRUST
COMPANY OF WILLISTON, AS TRUSTEE OF THE GORDON THOMPSON IRA BRIGHAM OIL & GAS LP
1/14/2010 NORTH DAKOTA McKenzie 320.00 397730 T151N - R102W
SEC 20: E2SE4, W2SE4, E2SW4, SW4NE4, SE4NW4 000148043005 NDRRDR426-05 ZAVANNA
LLC BRIGHAM OIL & GAS LP 03/05/10 NORTH DAKOTA McKenzie 160.00 399149 T151N -
R102W
SEC 20: E2SE4 000143891001 NDRRDR122001 BACON ROYALTIES LLC BRIGHAM OIL & GAS LP
02/09/10 NORTH DAKOTA McKenzie 80.00 399270 T151N - R102W
SEC 20: E2SE4 000143992001 NDRRDR126201 PASQUION MINERALS COMPANY BRIGHAM OIL &
GAS LP 02/16/10 NORTH DAKOTA McKenzie 360.00 400370 T151N - R102W
SEC 17:   S2NW4, SW4
SEC 20: NE4NW4, W2NW4 000144116001 NDRRDR131001 PAUL L ARNSON BRIGHAM OIL & GAS
LP 04/16/10 NORTH DAKOTA McKenzie 280.00 402155 T151N - R100W
SEC 33: SE4
SEC 34: NW4SW4, S2SW4 000145272002 NDRRDR173-02 MARK FLIGINGER BRIGHAM OIL & GAS
LP 01/25/10 NORTH DAKOTA McKenzie 120.00 402464

T151N - R102W

SEC 20: NE4NW4, W2NW4

 

000143891002 NDRRDR122002 GEORGE A. SAVAGE, TRUSTEE UNDER TERMS OF TESTAMENTARY
TRUST SET FORTH UNDER THE LAST WILL AND TESTAMENT OF PHILLIP A SMITH, DECEASED
BRIGHAM OIL & GAS LP 03/03/10 NORTH DAKOTA McKenzie 80.00 402919 T151N - R102W:
SEC 20: E2SE4

 



Assignment, Bill of Sale and Conveyance  

11  

 

 

000144353001 NDRRDR138901 DENNIS H HOFFELT BRIGHAM OIL & GAS LP 04/30/10 NORTH
DAKOTA McKenzie 799.92 405100 T150N - R100W
SEC 4: Lot 1, Lot 2, S2NE4, Lot 3, Lot 4, SE4NW4, SW4SE4, SW4

T151N - R100W
SEC 33: SE4

T151N - R102W
SEC 2: Lot 3,  Lot 4, S2NW4 000144871001 NDRRDR157801 GENEVIEVE ANDRE BRIGHAM
OIL & GAS LP 07/09/10 NORTH DAKOTA McKenzie 280.04 405939 T150N - R100W
SEC 4: Lot 3, Lot 4, SE4NW4, SW4 000144270001 NDRRDR135801 TOD G MALECKAR
BRIGHAM OIL & GAS LP 08/03/10 NORTH DAKOTA McKenzie 160.00 406557 T151N - R100W
SEC 33: SE4 000144272001 NDRRDR135901 TOD G MALECKAR BRIGHAM OIL & GAS LP
08/03/10 NORTH DAKOTA McKenzie 120.00 406558 T151N - R100W:
SEC 34: NW/4SW/4, S/2SW/4 000144272002 NDRRDR135902 DONN SKADELAND BRIGHAM OIL &
GAS LP 08/03/10 NORTH DAKOTA McKenzie 120.00 406559 T151N - R100W:
SEC 34: NW/4SW/4, S/2SW/4 000144270002 NDRRDR135802 DONN SKADELAND BRIGHAM OIL &
GAS LP 08/03/10 NORTH DAKOTA McKenzie 160.00 406560 T151N - R100W
SEC 33: SE4 000144269001 NDRRDR135701 WILLIAM D CHAMNESS ET UX BRIGHAM OIL & GAS
LP 07/28/10 NORTH DAKOTA McKenzie 160.00 406561 T150N - R100W
SEC 4: SW4 000144871002 NDRRDR157802 DAVID PETERSON ETUX BRIGHAM OIL & GAS LP
07/08/10 NORTH DAKOTA McKenzie 280.04 406564 T150N - R100W:
SEC 4: SW4, SE4 NW4, Lot 3, Lot 4 000144985001 NDRRDR160901 LARRY ERICKSON
BRIGHAM OIL & GAS LP 08/10/10 NORTH DAKOTA McKenzie 960.00 407492 T151N - R102W
SEC 20: E2SE4, W2SE4, E2SW4, SW4NE4, SE4NW4          000145981001 NDRRDR199701
HILL FOUNDATION STATOIL OIL & GAS LP 01/27/11 NORTH DAKOTA McKenzie 320.12
414223 T150N - R100W
SEC 4: LOT 1, LOT 2, S2NE4

T151N - R100W
SEC 33: SE4 000144736003 NDRRDR151-03 MARLENE GALE KELLY FAMILY REVOCABLE TRUST
DIAMOND RESOURCES INC 06/14/04 NORTH DAKOTA WILLIAMS 1,640.00 614793

T154N - R102W
SEC 8: NE4, SW4SE4
SEC 9: NW4NE4, W2, SE4
SEC 15: NW4
SEC 16: ALL
SEC 17: W2NE4, NW4SE4

 

000144736004 NDRRDR151-04 JOHN ROBERT ALFSON DIAMOND RESOURCES INC 06/14/04
NORTH DAKOTA WILLIAMS 1,640.00 614794 T154N - R102W
SEC 8: NE4, SW4SE4
SEC 9: NW4NE4, W2, SE4
SEC 15: NW4
SEC 16: ALL
SEC 17: W2NE4, NW4SE4

 



Assignment, Bill of Sale and Conveyance  

12  

 

 

000144736008 NDRRDR151-08 LINDA ALFSON DIAMOND RESOURCES INC 06/14/04 NORTH
DAKOTA WILLIAMS 1,640.00 614833

T154N - R102W
SEC 8: NE4, SW4SE4
SEC 9: NW4NE4, W2, SE4
SEC 15: NW4
SEC 16: ALL
SEC 17: W2NE4, NW4SE4

 

000144736001 NDRRDR151-01 MEGAN FAY MELONI DIAMOND RESOURCES INC 06/14/04 NORTH
DAKOTA WILLIAMS 1,640.00 614834

T154N - R102W
SEC 8: NE4, SW4SE4
SEC 9: NW4NE4, W2, SE4
SEC 15: NW4
SEC 16: ALL
SEC 17: W2NE4, NW4SE4

 

000144736002 NDRRDR151-02 JOHN L ROSENBERG AND JANE ROSENBERG FAMILY REVOCABLE
TRUST DIAMOND RESOURCES INC 06/14/04 NORTH DAKOTA WILLIAMS 1,640.00 614853

T154N - R102W
SEC 8: NE4, SW4SE4
SEC 9: NW4NE4, W2, SE4
SEC 15: NW4
SEC 16: ALL
SEC 17: W2NE4, NW4SE4

 

000144748002 NDRRDR152-02 SUSAN J ALFSON DIAMOND RESOURCES INC 06/14/04 NORTH
DAKOTA WILLIAMS 1,920.00 614854

T154N - R102W

SEC 8: NE4, SW4SE4
SEC 9: SE4, NW4NE4, W2

SEC 10: W2NE4, SE4NE4, NW4

SEC 11: SW4NW4
SEC 15: NW4 

SEC 16: ALL 

SEC 17: W2NE4, NW4SE4

 

000144748001 NDRRDR152-01 PEGGY A ANDERSON DIAMOND RESOURCES INC 06/14/04 NORTH
DAKOTA WILLIAMS 1,920.00 614855

T154N - R102W
SEC 8: NE4, SW4SE4
SEC 9: SE4, NW4NE4, W2
SEC 10: W2NE4, SE4NE4, NW4
SEC 11: SW4NW4
SEC 15: NW4
SEC 16: ALL
SEC 17: W2NE4, NW4SE4

 

000144736005 NDRRDR151-05 DAVID ALFSON DIAMOND RESOURCES INC 06/14/04 NORTH
DAKOTA WILLIAMS 1,640.00 614865

T154N - R102W
SEC 8: NE4, SW4SE4
SEC 9: NW4NE4, W2, SE4
SEC 15: NW4
SEC 16: ALL
SEC 17: W2NE4, NW4SE4

 

000144736006 NDRRDR151-06 GREGORY ALFSON DIAMOND RESOURCES INC 06/14/04 NORTH
DAKOTA WILLIAMS 1,640.00 614866

T154N - R102W
SEC 8: NE4, SW4SE4
SEC 9: NW4NE4, W2, SE4
SEC 15: NW4
SEC 16: ALL
SEC 17: W2NE4, NW4SE4

 

000144736007 NDRRDR151-07 SHAWN LOUISE MORONES DIAMOND RESOURCES INC 06/14/04
NORTH DAKOTA WILLIAMS 1,640.00 614867

T154N - R102W
SEC 8: NE4, SW4SE4
SEC 9: NW4NE4, W2, SE4
SEC 15: NW4
SEC 16: ALL
SEC 17: W2NE4, NW4SE4

 

000144748003 NDRRDR152-03 MARY NEILL LUCARIELLO DIAMOND RESOURCES INC 06/14/04
NORTH DAKOTA WILLIAMS 1,920.00 615107 T154N - R102W
SEC 8: NE4, SW4SE4
SEC 9: SE4, NW4NE4, W2
SEC 10: W2NE4, SE4NE4, NW4
SEC 11: SW4NW4
SEC 15: NW4
SEC 16: ALL
SEC 17: W2NE4, NW4SE4

 



Assignment, Bill of Sale and Conveyance  

13  

 

 

000143670001 NDRRDR114601 STATE OF ND OG-04-01438 AMERADA HESS CORPORATION
08/03/04 NORTH DAKOTA WILLIAMS 160.00 616145 T154N - R102W
SEC 16: NE4 000143667001 NDRRDR114301 STATE OF NORTH DAKOTA AMERADA HESS
CORPORATION 08/03/04 NORTH DAKOTA WILLIAMS 160.00 616146 T154N - R102W
SEC 16: NW4 000143669001 NDRRDR114501 STATE OF NORTH DAKOTA AMERADA HESS
CORPORATION 08/03/04 NORTH DAKOTA WILLIAMS 160.00 616147 T154N - R102W
SEC 16: SE4 000143668001 NDRRDR114401 STATE OF NORTH DAKOTA AMERADA HESS
CORPORATION 08/03/04 NORTH DAKOTA WILLIAMS 160.00 616148 T154N - R102W
SEC 16: SW4 000148482001 NDRRDR874-01 CARYL BENNETT POWERS ENERGY CORPORATION
09/22/04 NORTH DAKOTA WILLIAMS 480.00 619355 T156N - R103W:
SEC 23: SE/4
SEC 36: SW/4, NW/4 000148501001 NDRRDR893-01 DOROTHY WATTERUD POWERS ENERGY
CORPORATION 10/12/04 NORTH DAKOTA WILLIAMS 437.98 619367

T155N - R103W
SEC 10: SW4NW4, W2SW4 LESS & EXCEPT A 2.00 ACRE TRACT OF LAND MORE COMPLETELY
DESCRIBED IN BOOK 52, PAGE 18
SEC 15: NW4
SEC 16: NE4

 

000148501002 NDRRDR893-02 LARRY LEE POWERS ENERGY CORPORATION 10/12/04 NORTH
DAKOTA WILLIAMS 437.98 619373

T155N - R103W
SEC 10: SW4NW4, W2SW4 LESS & EXCEPT A 2.00 ACRE TRACT OF LAND MORE COMPLETELY
DESCRIBED IN BOOK 52, PAGE 18

SEC 15: NW4
SEC 16: NE4

 

000148367001 NDRRDR758-01 ELMER AND LAVERN JORGENSON MINERAL TRUST POWERS ENERGY
CORPORATION 10/18/04 NORTH DAKOTA WILLIAMS 760.00 619410

T155N - R102W 

SEC 8: S2SW4, S2SE4, S2NE4, N2SE4

SEC 9: S2NW4, SW4
SEC 17: N2NW4, W2SW4, SW4NW4

 

000148459003 NDRRDR851-03 GEORGE ATOL ET UX POWERS ENERGY CORPORATION 10/26/04
NORTH DAKOTA WILLIAMS 160.00 619412 T156N - R103W:
SEC 14: NE/4 000148443001 NDRRDR835-01 DARLAIN ATOL POWERS ENERGY CORPORATION
10/26/04 NORTH DAKOTA WILLIAMS 320.00 619413 T156N - R103W:
SEC 14: NE/4, SE/4 000148459001 NDRRDR851-01 CHARLOTTE ATOL LYSTVEDT POWERS
ENERGY CORPORATION 11/01/04 NORTH DAKOTA WILLIAMS 160.00 619415 T156N - R103W:
SEC 14: NE/4

 



Assignment, Bill of Sale and Conveyance  

14  

 

 

000148440002 NDRRDR832-02 LOIS STONER POWERS ENERGY CORPORATION 10/21/04 NORTH
DAKOTA WILLIAMS 360.00 619416 T156N - R103W:
SEC 021: E/2W/2
SEC 028: NE/4NW/4, NE4 000148440001 NDRRDR832-01 IVAN SUNDET ETUX POWERS ENERGY
CORPORATION 10/21/04 NORTH DAKOTA WILLIAMS 360.00 619417 T156N - R103W:
SEC 021: E/2W/2
SEC 028: NE/4NW/4, NE4 000148479002 NDRRDR871-02 MARY ANN LUND POWERS ENERGY
CORPORATION 09/27/04 NORTH DAKOTA WILLIAMS 160.00 619418 T156N - R103W:
SEC 23: SW/4 000148479001 NDRRDR871-01 ROBERT BARKIE POWERS ENERGY CORPORATION
09/27/04 NORTH DAKOTA WILLIAMS 160.00 619419 T156N - R103W:
SEC 23: SW/4 000148479003 NDRRDR871-03 ELLEN DYANNE JOHNSRUD POWERS ENERGY
CORPORATION 11/11/04 NORTH DAKOTA WILLIAMS 160.00 619420 T156N - R103W:
SEC 23: SW/4   NDRRDR1082-01 DELORES K AMUNDSON SUNDANCE OIL & GAS, INC.
11/22/04 NORTH DAKOTA WILLIAMS 320.00 619528 T156N - R103W:
SEC 21: E2 000143453002 NDRRDR108202 JOHN E AMUNDSON SUNDANCE OIL & GAS LLC
11/22/04 NORTH DAKOTA WILLIAMS 320.00 619529 T156N - R103W:
SEC 21: E2 000143453004 NDRRDR108204 ROBERT D AUSTREIM ET UX SUNDANCE OIL & GAS
LLC 07/29/04 NORTH DAKOTA WILLIAMS 320.00 619534 T156N - R103W:
SEC 21: E2 000143453003 NDRRDR108203 SUSAN M EISENZIMMER SUNDANCE OIL & GAS LLC
11/22/04 NORTH DAKOTA WILLIAMS 320.00 619571 T156N - R103W:
SEC 21: E2 000148217000 NDRRDR608-00 STATE OF NORTH DAKOTA POWERS ENERGY
CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619834 T155N - R100W
SEC 36: NE4 000148216000 NDRRDR607-00 STATE OF NORTH DAKOTA POWERS ENERGY
CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619835 T155N - R100W
SEC 36: NW4 000148215000 NDRRDR606-00 STATE OF NORTH DAKOTA POWERS ENERGY
CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619836 T155N - R100W
SEC 36: SE4

 

Assignment, Bill of Sale and Conveyance  

15  

 

 

000148236000 NDRRDR627-00 STATE OF NORTH DAKOTA POWERS ENERGY CORPORATION
11/02/04 NORTH DAKOTA WILLIAMS 160.00 619837 T155N - R102W
SEC 16: NE4                     000148253001 NDRRDR644-01 STATE OF NORTH DAKOTA
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619838 T155N -
R102W
SEC 16: NW4                     000148252001 NDRRDR643-01 STATE OF NORTH DAKOTA
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619839 T155N -
R102W
SEC 16: SE4                     000148244000 NDRRDR635-00 STATE OF NORTH DAKOTA
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619840 T155N -
R102W
SEC 16: SW4                     000148260001 NDRRDR651-01 STATE OF NORTH DAKOTA
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619845 T155N -
R103W
SEC 16: NE4                     000148261001 NDRRDR652-01 STATE OF NORTH DAKOTA
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619846 T155N -
R103W
SEC 16: NW4                     000148262001 NDRRDR653-01 STATE OF NORTH DAKOTA
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619847 T155N -
R103W
SEC 16: SE4                     000148263001 NDRRDR654-01 STATE OF ND OG0402453
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619848 T155N -
R103W
SEC 16: SW4                     000148279001 NDRRDR670-01 STATE OF ND OG0402538
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619863 T156N -
R103W:
SEC 16: NE/4                     000148280001 NDRRDR671-01 STATE OF ND OG0402539
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619864 T156N -
R103W:
SEC 16: NW/4                     000148281001 NDRRDR672-01 STATE OF ND OG0402540
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619865 T156N -
R103W:
SEC 16: SE/4                     000148282001 NDRRDR673-01 STATE OF ND OG0402541
POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 160.00 619866 T156N -
R103W:
SEC 16: SW/4

 



Assignment, Bill of Sale and Conveyance

 16 

 

 

000148283001 NDRRDR674-01 STATE OF ND OG0402542 POWERS ENERGY CORPORATION
11/02/04 NORTH DAKOTA WILLIAMS 80.00 619867 T156N - R103W:
SEC 21: W/2NW/4                     000148284001 NDRRDR675-01 STATE OF ND
OG0402543 POWERS ENERGY CORPORATION 11/02/04 NORTH DAKOTA WILLIAMS 80.00 619868
T156N - R103W:
SEC 21: W/2SW/4                     000148477001 NDRRDR869-01 WELLINGTON S
RAYMOND TEST TRUST POWERS ENERGY CORPORATION 10/02/04 NORTH DAKOTA WILLIAMS
760.00 619922

T156N - R103W:



SEC 11: SW/4

SEC 16: NE/4 SEC 20: N/2SE/4, NW/4, SW/4SE/4
SEC 26: SW/4 

                    000148552001 NDRRDR944-01 JUNE C LEE IRREVOCABLE TRUST
POWERS ENERGY CORPORATION 10/20/04 NORTH DAKOTA WILLIAMS 1,080.00 620294

T154N - R103W
SEC 25: W2
SEC 26: SE4, NE4

T155N - R103W
SEC 10: W2SW4, SW4NW4
SEC 15: NW4
SEC 16: NE4
SEC 19: SE4 

                    000148500001 NDRRDR892-01 HARVEY LEE POWERS ENERGY
CORPORATION 11/11/04 NORTH DAKOTA WILLIAMS 320.00 620305 T155N - R103W
SEC 9: SW4
SEC 16: NW4                     000148500002 NDRRDR892-02 MYRON LEE POWERS
ENERGY CORPORATION 11/11/04 NORTH DAKOTA WILLIAMS 320.00 620306 T155N - R103W
SEC 9: SW4
SEC 16: NW4                     000148500003 NDRRDR892-03 MYRA GARTNER POWERS
ENERGY CORPORATION 11/11/04 NORTH DAKOTA WILLIAMS 320.00 620307 T155N - R103W
SEC 9: SW4
SEC 16: NW4                     000148500004 NDRRDR892-04 ROBERTA HAUGEN POWERS
ENERGY CORPORATION 11/11/04 NORTH DAKOTA WILLIAMS 320.00 620308 T155N - R103W
SEC 9: SW4
SEC 16: NW4                     000148500005 NDRRDR892-05 VERNON A LEE POWERS
ENERGY CORPORATION 11/11/04 NORTH DAKOTA WILLIAMS 320.00 620309 T155N - R103W
SEC 9: SW4
SEC 16: NW4                     000148554001 NDRRDR946-01 FLOYD CALVIN MILLER
POWERS ENERGY CORPORATION 10/21/04 NORTH DAKOTA WILLIAMS 634.38 620310

T155N - R103W
SEC 16: SW4
SEC 21: N2, LESS A 5.625 ACRE TRACT


 

T156N - R103W
SEC 21: E2W2 

                    000148263002 NDRRDR654-02 CAROL JEAN MILLER SANDVIK POWERS
ENERGY CORPORATION 10/27/04 NORTH DAKOTA WILLIAMS 160.00 620311 T155N - R103W
SEC 16: SW4

 



Assignment, Bill of Sale and Conveyance

 17 

 

 

000148542002 NDRRDR934-02 MARK THOMAS MILLER POWERS ENERGY CORPORATION 12/07/04
NORTH DAKOTA WILLIAMS 480.00 620321

T155N - R103W
SEC 16: SW4

T156N - R103W
SEC 16: SE4, E2SW4
SEC 27: W2SW4 

                    000148430002 NDRRDR821-02 MARILYN CASELLI POWERS ENERGY
CORPORATION 12/27/04 NORTH DAKOTA WILLIAMS 474.38 620327 T155N - R103W
SEC 21: N2, LESS A 5.625 ACRE TRACT
SEC 28: NW4                     000148430001 NDRRDR821-01 WILLIAM G BLAIR JR
POWERS ENERGY CORPORATION 12/27/04 NORTH DAKOTA WILLIAMS 474.38 620328 T155N -
R103W
SEC 21: N/2, LESS A 5.625 ACRE TRACT
SEC 28: NW/4                     000148450001 NDRRDR842-01 DAVID KALIL MINERAL
TRUST POWERS ENERGY CORPORATION 09/18/04 NORTH DAKOTA WILLIAMS 2,257.52 620467

T154N - R101W:
SEC 7: SE/4SE/4
SEC 8: W/2W/2

T156N - R102W:
SEC 19: E/2W/2, Lot 1,Lot 2, Lot 3, Lot 4

T156N - R103W:
SEC 13: W/2, NE/4
SEC 23: NE/4
SEC 24: W/2, SE/4
SEC 25: All 

                    000148449001 NDRRDR841-01 WILBUR AND CHARLOTTE KALIL MINERAL
TRUST POWERS ENERGY CORPORATION 09/18/04 NORTH DAKOTA WILLIAMS 800.00 620468
T156N - R103W:
SEC 23: NE/4
SEC 25: All                     000148535004 NDRRDR927-04 ANN W SKJEI MIDWEST
TRUST POWERS ENERGY CORPORATION 12/17/04 NORTH DAKOTA WILLIAMS 160.00 621557
T155N - R102W
SEC 9: S2NW4, N2SW4

T156N - R102W
SEC 31: E2SW4, SE4, Lot 3, Lot 4                     000148535001 NDRRDR927-01
JOHN WESTERGAARD POWERS ENERGY CORPORATION 12/17/04 NORTH DAKOTA WILLIAMS 160.00
621558

T155N - R102W

SEC 9: S2NW4, N2SW4

 

T156N - R102W

SEC 31: E2SW4, SE4, Lot 3, Lot 4 

                    000148535002 NDRRDR927-02 PETER CLYDE POWERS ENERGY
CORPORATION 12/17/04 NORTH DAKOTA WILLIAMS 160.00 621559 T155N - R102W
SEC 9: S2NW4, N2SW4

T156N - R102W
SEC 31: E2SW4, SE4, Lot 3, Lot 4                     000148535003 NDRRDR927-03
CHRIS CLYDE POWERS ENERGY CORPORATION 12/17/04 NORTH DAKOTA WILLIAMS 160.00
621560 T155N - R102W
SEC 9: S2NW4, N2SW4

T156N - R102W
SEC 31: E2SW4, SE4, Lot 3, Lot 4                     000148368001 NDRRDR759-01
EUGENE JORGENSON POWERS ENERGY CORPORATION 12/30/04 NORTH DAKOTA WILLIAMS 80.00
621585 T155N - R102W
SEC 9: S2SW4

 



Assignment, Bill of Sale and Conveyance

 18 

 

 

000148502001 NDRRDR894-01 GORDON LEE POWERS ENERGY CORPORATION 10/20/04 NORTH
DAKOTA WILLIAMS 437.98 621604

T155N - R103W
SEC 10: SW4NW4, W2SW4 LESS & EXCEPT A 2.00 ACRE TRACT OF LAND MORE COMPLETELY
DESCRIBED IN BOOK 52, PAGE 18
SEC 15: NW4
SEC 16: NE4 

                    000148388005 NDRRDR779-05 MARION J HUGHES POWERS ENERGY
CORPORATION 11/30/04 NORTH DAKOTA WILLIAMS 480.00 621606 T155N - R103W
SEC 15: S2
SEC 16: SE4                     000148388001 NDRRDR779-01 LARRY MOCKEL ET UX
POWERS ENERGY CORPORATION 12/01/04 NORTH DAKOTA WILLIAMS 480.00 621607 T155N -
R103W
SEC 15: S2
SEC 16: SE4                     000148388003 NDRRDR779-03 KAREN TYLER POWERS
ENERGY CORPORATION 12/10/04 NORTH DAKOTA WILLIAMS 480.00 621609 T155N - R103W
SEC 15: S2
SEC 16: SE4                     000148388010 NDRRDR779-10 LAWRENCE HAUGLUM
POWERS ENERGY CORPORATION 12/06/04 NORTH DAKOTA WILLIAMS 480.00 621610 T155N -
R103W
SEC 15: S2
SEC 16: SE4                     000148388009 NDRRDR779-09 MARLENE ROBERTS POWERS
ENERGY CORPORATION 12/20/04 NORTH DAKOTA WILLIAMS 480.00 621611 T155N - R103W
SEC 15: S2
SEC 16: SE4                     000148388006 NDRRDR779-06 JUDITH GINN POWERS
ENERGY CORPORATION 12/21/04 NORTH DAKOTA WILLIAMS 480.00 621614 T155N - R103W
SEC 15: S2
SEC 16: SE4                     000148388012 NDRRDR779-12 RONALD DAVID MOCKEL
POWERS ENERGY CORPORATION 12/10/04 NORTH DAKOTA WILLIAMS 480.00 621615 T155N -
R103W
SEC 15: S2
SEC 16: SE4                     000148388008 NDRRDR779-08 FRANCES HUNTER POWERS
ENERGY CORPORATION 12/21/04 NORTH DAKOTA WILLIAMS 480.00 621616 T155N - R103W
SEC 15: S2
SEC 16: SE4                     000148388011 NDRRDR779-11 HELEN GINN POWERS
ENERGY CORPORATION 12/21/04 NORTH DAKOTA WILLIAMS 480.00 621617 T155N - R103W
SEC 15: S2
SEC 16: SE4                     000148388002 NDRRDR779-02 ANNABELLE SUE FOX
POWERS ENERGY CORPORATION 12/22/04 NORTH DAKOTA WILLIAMS 480.00 621618 T155N -
R103W
SEC 15: S2
SEC 16: SE4

 



Assignment, Bill of Sale and Conveyance

 19 

 

 

000148388007 NDRRDR779-07 ROBERT G PITTSLEY POWERS ENERGY CORPORATION 12/22/04
NORTH DAKOTA WILLIAMS 480.00 621619 T155N - R103W
SEC 15: S2
SEC 16: SE4                     000148388004 NDRRDR779-04 ANITA ZAPATA POWERS
ENERGY CORPORATION 12/29/04 NORTH DAKOTA WILLIAMS 480.00 621621 T155N - R103W
SEC 15: S2
SEC 16: SE4                     000148430004 NDRRDR821-04 LESLI LAIR POWERS
ENERGY CORPORATION 01/07/05 NORTH DAKOTA WILLIAMS 474.38 621622 T155N - R103W
SEC 21: N2, LESS A 5.625 ACRE TRACT
SEC 28: NW4                     000148430003 NDRRDR821-03 ARLENE THOMPSON POWERS
ENERGY CORPORATION 12/27/04 NORTH DAKOTA WILLIAMS 474.38 621623 T155N - R103W
SEC 21: N/2, LESS A 5.625 ACRE TRACT
SEC 28: NW/4                     000148430005 NDRRDR821-05 SHARI BEAVER POWERS
ENERGY CORPORATION 01/07/05 NORTH DAKOTA WILLIAMS 474.38 621624 T155N - R103W
SEC 21: N/2, LESS A 5.625 ACRE TRACT
SEC 28: NW/4                     000148430006 NDRRDR821-06 JODI SEVERSON POWERS
ENERGY CORPORATION 01/07/05 NORTH DAKOTA WILLIAMS 474.38 621625

T155N - R103W 

SEC 21: N/2, LESS A 5.625 ACRE TRACT 

SEC 28: NW/4 

                    000148430007 NDRRDR821-07 BONNIE JOHNSON POWERS ENERGY
CORPORATION 01/07/05 NORTH DAKOTA WILLIAMS 474.38 621626 T155N - R103W
SEC 21: N/2, LESS A 5.625 ACRE TRACT
SEC 28: NW/4                     000148430008 NDRRDR821-08 CHRISTI HARTSFIELD
POWERS ENERGY CORPORATION 01/07/05 NORTH DAKOTA WILLIAMS 474.38 621627 T155N -
R103W
SEC 21: N/2, LESS A 5.625 ACRE TRACT
SEC 28: NW/4                     000148430009 NDRRDR821-09 JAMES AMMONS POWERS
ENERGY CORPORATION 01/07/05 NORTH DAKOTA WILLIAMS 474.38 621628 T155N - R103W
SEC 21: N/2, LESS A 5.625 ACRE TRACT
SEC 28: NW/4                     000148431001 NDRRDR822-01 LEE ERICKSON POWERS
ENERGY CORPORATION 12/03/04 NORTH DAKOTA WILLIAMS 658.12 621629

T155N - R103W
SEC 21: S/2
SEC 28: NE/4
SEC 29: N/2NE/4, SE/4NE/4, NE/4NW/4, NE/4SE/4
SEC 34: Lot 4, Lot 6, Lot 7, Lot 8 

                    000148431002 NDRRDR822-02 ANNETTE STAATZ POWERS ENERGY
CORPORATION 12/03/04 NORTH DAKOTA WILLIAMS 658.12 621630 T155N - R103W
SEC 21: S/2
SEC 28: NE/4
SEC 29: N/2NE/4, SE/4NE/4, NE/4NW/4, NE/4SE/4
SEC 34: Lot 4, Lot 6, Lot 7, Lot 8

 



Assignment, Bill of Sale and Conveyance

 20 

 

 

000148562001 NDRRDR954-01 CLARA B EDWARDS TRUST POWERS ENERGY CORPORATION
12/27/04 NORTH DAKOTA WILLIAMS 738.12 621631 T155N - R103W
SEC 21: S/2
SEC 28: NE/4, N/2SW/4
SEC 34: Lot 4, Lot 6, Lot 7, Lot 8                     000148562002 NDRRDR954-02
EVELYN HOFFELT POWERS ENERGY CORPORATION 12/29/04 NORTH DAKOTA WILLIAMS 738.12
621632 T155N - R103W
SEC 21: S/2
SEC 28: NE/4, N2SW/4
SEC 34: Lot 4, Lot 6, Lot 7, Lot 8                     000148562003 NDRRDR954-03
DENNIS HOFFELT HAROLD POWERS ENERGY CORPORATION 12/29/04 NORTH DAKOTA WILLIAMS
738.12 621633 T155N - R103W
SEC 21: S/2
SEC 28: NE/4, N/2SW/4
SEC 34: Lot 4, Lot 6, Lot 7, Lot 9                     000148448001 NDRRDR840-01
ROBERT HELLE POWERS ENERGY CORPORATION 12/21/04 NORTH DAKOTA WILLIAMS 658.12
621634

T155N - R103W
SEC 21: S/2
SEC 28: NE/4
SEC 29: N/2NE/4, SE/4NE/4, NE/4NW/4, NE/4SE/4
SEC 34: Lot 4, Lot 6, Lot 7, Lot 8 

                    000148489001 NDRRDR881-01 RAYMOND V LEE ET UX POWERS ENERGY
CORPORATION 01/24/05 NORTH DAKOTA WILLIAMS 480.00 621635

T155N - R103W
SEC 21: SE/4
SEC 28: NE/4


T156N - R102W
SEC 30: SE/4 

                    000148429008 NDRRDR820-08 WITTER FAMILY ENTERPRISES LLC
POWERS ENERGY CORPORATION 12/01/04 NORTH DAKOTA WILLIAMS 156.48 621664 T155N -
R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000148429006 NDRRDR820-06
SUE ANN BAUSMAN OLSON POWERS ENERGY CORPORATION 11/30/04 NORTH DAKOTA WILLIAMS
156.48 621665 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000148429005 NDRRDR820-05
VOLL FAMILY TRUST POWERS ENERGY CORPORATION 12/02/04 NORTH DAKOTA WILLIAMS
156.48 621666 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000148429002 NDRRDR820-02
KAREN MARIE BREKKE POWERS ENERGY CORPORATION 12/02/04 NORTH DAKOTA WILLIAMS
156.48 621667 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000148429004 NDRRDR820-04
WINIFRED BAUSMAN POWERS ENERGY CORPORATION 12/06/04 NORTH DAKOTA WILLIAMS 156.48
621668 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000148429003 NDRRDR820-03
GARY EDWARD BAUSMAN POWERS ENERGY CORPORATION 12/06/04 NORTH DAKOTA WILLIAMS
156.48 621669 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12

 



Assignment, Bill of Sale and Conveyance

 21 

 

 

000148429001 NDRRDR820-01 DONALD EDWARD VOLL POWERS ENERGY CORPORATION 12/02/04
NORTH DAKOTA WILLIAMS 156.48 621670 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000148429007 NDRRDR820-07
DENNIS LEE VOLL POWERS ENERGY CORPORATION 12/02/04 NORTH DAKOTA WILLIAMS 156.48
621671 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000148429009 NDRRDR820-09
GERALDINE E SECRIST POWERS ENERGY CORPORATION 01/11/05 NORTH DAKOTA WILLIAMS
156.48 621672 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000148428005 NDRRDR819-05
EUGENE MEYER POWERS ENERGY CORPORATION 11/17/04 NORTH DAKOTA WILLIAMS 320.00
621678 T156N - R103W:
SEC 9:   SE4
SEC 14: NW4
SEC 15: NE4                     000148428003 NDRRDR819-03 MYRON MEYER POWERS
ENERGY CORPORATION 11/17/04 NORTH DAKOTA WILLIAMS 320.00 621679

T156N - R103W:
SEC 9: SE4 SEC 14: NW4 SEC 15: NE4

                    000148428002 NDRRDR819-02 VANCE MEYER POWERS ENERGY
CORPORATION 10/17/04 NORTH DAKOTA WILLIAMS 320.00 621680 T156N - R103W:
SEC 9:   SE4
SEC 14: NW4
SEC 15: NE4                     000148428001 NDRRDR819-01 KIM MEYER POWERS
ENERGY CORPORATION 11/17/04 NORTH DAKOTA WILLIAMS 320.00 621681 T156N - R103W:
SEC 9:   SE4
SEC 14: NW4
SEC 15: NE4                     000148428006 NDRRDR819-06 BEATRICE PETERSON
POWERS ENERGY CORPORATION 11/30/04 NORTH DAKOTA WILLIAMS 320.00 621682 T156N -
R103W:
SEC 9:   SE4
SEC 14: NW4
SEC 15: NE4                     000148428004 NDRRDR819-04 CHARLES MEYER POWERS
ENERGY CORPORATION 12/01/04 NORTH DAKOTA WILLIAMS 320.00 621683 T156N - R103W:
SEC 9:   SE4
SEC 14: NW4
SEC 15: NE4                     000148428007 NDRRDR819-07 KATHERINE SOLBERG
POWERS ENERGY CORPORATION 12/01/04 NORTH DAKOTA WILLIAMS 320.00 621684 T156N -
R103W:
SEC 9:   SE4
SEC 14: NW4
SEC 15: NE4                     000148435003 NDRRDR826-03 DALE L HILLSTEAD ET UX
POWERS ENERGY CORPORATION 10/20/04 NORTH DAKOTA WILLIAMS 320.00 621685 T156N -
R103W:
SEC 20: NE/4
SEC 21: W/2NW/4, W/2SW/4
SEC 22: W/2                     000148435001 NDRRDR826-01 LYLE D HILLSTEAD
POWERS ENERGY CORPORATION 10/20/04 NORTH DAKOTA WILLIAMS 320.00 621686 T156N -
R103W:
SEC 20: NE/4
SEC 21: W/2NW/4, W/2SW/4
SEC 22: W/2 

 



Assignment, Bill of Sale and Conveyance

 22 

 

 

000148435004 NDRRDR826-04 ALANA J THOMPSON POWERS ENERGY CORPORATION 10/20/04
NORTH DAKOTA WILLIAMS 320.00 621687 T156N - R103W:
SEC 20: NE/4
SEC 21: W/2NW/4, W/2SW/4
SEC 22: W/2                      000148435006 NDRRDR826-06 JOHN D SEMMENS POWERS
ENERGY CORPORATION 10/20/04 NORTH DAKOTA WILLIAMS 320.00 621688 T156N - R103W:
SEC 20: NE/4
SEC 21: W/2NW/4, W/2SW/4
SEC 22: W/2                       000148478002 NDRRDR870-02 TIMOTHY R LEE POWERS
ENERGY CORPORATION 01/24/05 NORTH DAKOTA WILLIAMS 320.00 621689 T156N - R103W:
SEC 21: W/2W/2
SEC 22: W/2
SEC 23: SE/4                     000148435002 NDRRDR826-02 OPAL Y MEHUS POWERS
ENERGY CORPORATION 10/20/04 NORTH DAKOTA WILLIAMS 320.00 621690 T156N - R103W:
SEC 20: NE/4
SEC 21: W/2NW/4, W/2SW/4
SEC 22: W/2                       000148388017 NDRRDR779-17 JEAN GRIMSTAD POWERS
ENERGY CORPORATION 12/29/04 NORTH DAKOTA WILLIAMS 160.00 622355 T155N - R103W
SEC 16: SE4                     000148441003 NDRRDR833-03 THOMAS O LEE POWERS
ENERGY CORPORATION 03/03/05 NORTH DAKOTA WILLIAMS 320.00 622358 T155N - R103W
SEC 21: SE/4
SEC 28: NE/4                     000148572001 NDRRDR964-01 WAYNE WISEMAN POWERS
ENERGY CORPORATION 03/03/05 NORTH DAKOTA WILLIAMS 634.97 622366

T155N - R103W:
SEC 27: W/2SW/4
SEC 28: SE/4, NW/4,S/2SW/4
SEC 29: SE/4 SE/4
SEC 32: Lot 4
SEC 33: Lot 1, Lot 2, Lot 5, Lot 6 

                    000148572002 NDRRDR964-02 LEORA LOU SUKUT POWERS ENERGY
CORPORATION 03/03/05 NORTH DAKOTA WILLIAMS 635.30 622367

T155N - R103W:
SEC 27: W/2SW/4
SEC 28: SE/4, NW/4,S/2SW/4
SEC 29: SE/4 SE/4
SEC 32: Lot 4
SEC 33: Lot 1, Lot 2, Lot 5, Lot 6 

                    000148438001 NDRRDR830-01 ROBERT AUSTREIM POWERS ENERGY
CORPORATION 12/01/04 NORTH DAKOTA WILLIAMS 396.49 622370

T155N - R103W:


 SEC 33: Lot 3, Lot 4, Lot 7, Lot 8, Lot 9, Lot 10, N/2SE/4
SEC 34: Lot 1, Lot 5 

                    000148575001 NDRRDR967-01 JAMES M HEWGLEY JR TRUST POWERS
ENERGY CORPORATION 11/22/04 NORTH DAKOTA WILLIAMS 156.48 622371 T155N - R103W:
SEC 33: N/2SE/4, Lot 10, Lot 9                     000148438002 NDRRDR830-02
NORMA AUSTREIM POWERS ENERGY CORPORATION 12/01/04 NORTH DAKOTA WILLIAMS 396.49
622372 T155N - R103W:
SEC 33: Lot 3, Lot 4, Lot 7, Lot 8, Lot 9, Lot 10, N/2SE/4
SEC 34: Lot 1, Lot 5

 



Assignment, Bill of Sale and Conveyance

 23 

 

 

000148516002 NDRRDR908-02 DONALD B YOUNG POWERS ENERGY CORPORATION 11/30/04
NORTH DAKOTA WILLIAMS 236.38 622376 T155N - R103W:
SEC 33: N/2SE/4, Lot 10, Lot 9
SEC 34: Lot 1, Lot 5                     000148516001 NDRRDR908-01 BETTY BOYD
POWERS ENERGY CORPORATION 01/07/05 NORTH DAKOTA WILLIAMS 236.38 622377 T155N -
R103W:
SEC 33: N/2SE/4, Lot 10, Lot 9
SEC 34: Lot 1, Lot 5                     000148516003 NDRRDR908-03 HARLEY F
BYNUM POWERS ENERGY CORPORATION 01/07/05 NORTH DAKOTA WILLIAMS 236.38 622378
T155N - R103W:
SEC 33: N/2SE/4, Lot 10, Lot 9
SEC 34: Lot 1, Lot 5                     000148438004 NDRRDR830-04 MONICA
JEANOTTE POWERS ENERGY CORPORATION 02/07/05 NORTH DAKOTA WILLIAMS 396.49 622379
T155N - R103W:
SEC 33: Lot 3, Lot 4, Lot 7, Lot 8, Lot 9, Lot 10, N/2SE/4
SEC 34: Lot 1, Lot 5                     000148438003 NDRRDR830-03 TERRY HAGEN
POWERS ENERGY CORPORATION 02/07/05 NORTH DAKOTA WILLIAMS 396.49 622380 T155N -
R103W:
SEC 33: Lot 3, Lot 4, Lot 7, Lot 8, Lot 9, Lot 10, N/2SE/4
SEC 34: Lot 1, Lot 5                     000148429017 NDRRDR820-17 ROBERT EUGENE
SECRIST POWERS ENERGY CORPORATION 11/29/04 NORTH DAKOTA WILLIAMS 156.48 622381
T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000148435005 NDRRDR826-05
DENNIS W SEMMENS POWERS ENERGY CORPORATION 02/28/05 NORTH DAKOTA WILLIAMS 320.00
622383 T156N - R103W:
SEC 20: NE/4
SEC 21: W/2NW/4, W/2SW/4
SEC 22: W/2                       000148478001 NDRRDR870-01 MARTHA J LEE POWERS
ENERGY CORPORATION 01/24/05 NORTH DAKOTA WILLIAMS 320.00 622384 T156N - R103W:
SEC 21: W/2W/2
SEC 22: W/2
SEC 23: SE/4                     000148479028 NDRRDR871-28 DELPHINE AZAR
SUNDANCE OIL & GAS LLC 12/04/04 NORTH DAKOTA WILLIAMS 160.00 622488 T156N -
R103W:
SEC 23: SW/4                     000148443007 NDRRDR835-07 BEST WILLIAM CALLAHAN
JR SUNDANCE OIL & GAS LLC 02/03/05 NORTH DAKOTA WILLIAMS 320.00 622494

T156N - R103W:
SEC 8: SE/4SE/4
SEC 9: SW/4, SE/4
SEC 14: NE/4, SE/4
SEC 16: W/2
SEC 17: E/2NE/4, NE/4SE/4 

                    000148443008 NDRRDR835-08 KELLY B BOURGEOIS SUNDANCE OIL &
GAS LLC 02/03/05 NORTH DAKOTA WILLIAMS 320.00 622497 T156N - R103W:
SEC 8: SE/4SE/4
SEC 9: SW/4, SE/4
SEC 14: NE/4, SE/4
SEC 16: W/2
SEC 17: E/2NE/4, NE/4SE/4

 



Assignment, Bill of Sale and Conveyance

 24 

 

 

000148429015 NDRRDR820-15 M MARIE ANDERSON POWERS ENERGY CORPORATION 03/28/05
NORTH DAKOTA WILLIAMS 156.48 622611 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000147917002 NDRRDR295-02
LEE ERICKSON DIAMOND RESOURCES INC 03/21/05 NORTH DAKOTA WILLIAMS 240.00 622784
T154N - R102W
SEC 6: SE4
SEC 8: N2NW4                     000147917003 NDRRDR295-03 ANNETTE STAATZ
DIAMOND RESOURCES INC 03/21/05 NORTH DAKOTA WILLIAMS 240.00 622785 T154N - R102W
SEC 6: SE4
SEC 8: N2NW4                     000147916001 NDRRDR293-01 ERVIN GANDRUD ET UX
DIAMOND RESOURCES INC 03/21/05 NORTH DAKOTA WILLIAMS 622.75 622786

T154N - R102W
SEC 6: LOT 1, LOT2, LOT3, LOT4, LOT 5, S2NE4, SE4 NW4

T155N - R102W
SEC 31: LOT 9, LOT 10, LOT 11, LOT 12, LOT 13, NE4SW4, N2 SE4 

                    000147916002 NDRRDR293-02 GLORIA J RAMEY AS TRUSTEE OF THE
DAVID AND GLORIA RAMEY REVOCABLE TRUST DIAMOND RESOURCES INC 03/18/05 NORTH
DAKOTA WILLIAMS 622.75 622788

T154N - R102W
SEC 6: LOT 1, LOT2, LOT3, LOT4, LOT 5, S2NE4, SE4 NW4

T155N - R102W
SEC 31: LOT 9, LOT 10, LOT 11, LOT 12, LOT 13, NE4SW4, N2 SE4 

                    000148388016 NDRRDR779-16 LUCY HAMPTON POWERS ENERGY
CORPORATION 12/29/04 NORTH DAKOTA WILLIAMS 160.00 622952 T155N - R103W
SEC 16: SE4                     000148262004 NDRRDR653-04 THOMAS P SCHMITZ
POWERS ENERGY CORPORATION 03/22/05 NORTH DAKOTA WILLIAMS 160.00 622953

T155N - R103W

SEC 16: SE4 

                    000148262003 NDRRDR653-03 JENNIFER LYNN DAFFT POWERS ENERGY
CORPORATION 03/22/05 NORTH DAKOTA WILLIAMS 160.00 622954 T155N - R103W
SEC 16: SE4                     000148441002 NDRRDR833-02 JOHN O LEE POWERS
ENERGY CORPORATION 03/24/05 NORTH DAKOTA WILLIAMS 320.00 622955 T155N - R103W
SEC 21: SE/4
SEC 28: NE/4                     000148441001 NDRRDR833-01 CHARLOTTE A LEE
POWERS ENERGY CORPORATION 03/24/05 NORTH DAKOTA WILLIAMS 320.00 622956 T155N -
R103W
SEC 21: SE/4
SEC 28: NE/4                     000148561002 NDRRDR953-02 FRANCES PASHELK
POWERS ENERGY CORPORATION 03/21/05 NORTH DAKOTA WILLIAMS 280.00 622957 T155N -
R103W
SEC 21: SW/4
SEC 29: N/2NE/4, NE/4NW/4

 



Assignment, Bill of Sale and Conveyance

 25 

 

 

000148388015 NDRRDR779-15 BERNICE PRINDLE POWERS ENERGY CORPORATION 03/21/05
NORTH DAKOTA WILLIAMS 480.00 622958 T155N - R103W
SEC 15: S/2
SEC 16: SE/4                     000148429016 NDRRDR820-16 JAMES R ERICKSON
POWERS ENERGY CORPORATION 04/05/05 NORTH DAKOTA WILLIAMS 156.48 622962 T155N -
R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000147917001 NDRRDR295-01
JACK ERICKSON DIAMOND RESOURCES INC 04/15/05 NORTH DAKOTA WILLIAMS 240.00 623542
T154N - R102W
SEC 6: SE/4
SEC 8: N/2NW/4                     000148388014 NDRRDR779-14 ILENA VAN ROSSUM
POWERS ENERGY CORPORATION 12/29/04 NORTH DAKOTA WILLIAMS 160.00 623743 T155N -
R103W
SEC 16: SE/4                     000148431003 NDRRDR822-03 JACK ERICKSON POWERS
ENERGY CORPORATION 12/03/04 NORTH DAKOTA WILLIAMS 658.12 623745

T155N - R103W
SEC 21: S/2
SEC 28: NE/4
SEC 29: N/2NE/4, SE/4NE/4, NE/4NW/4, NE/4SE/4
SEC 34: Lot 4, Lot 6, Lot 7, Lot 8 

                    000148575002 NDRRDR967-02 JOSEPHINE HANEY POWERS ENERGY
CORPORATION 03/17/05 NORTH DAKOTA WILLIAMS 156.48 623748 T155N - R103W:
SEC 33: N/2SE/4, Lot 10, Lot 9                     000148429011 NDRRDR820-11
NAOMI GARMAN POWERS ENERGY CORPORATION 03/28/05 NORTH DAKOTA WILLIAMS 156.48
623749 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000148429013 NDRRDR820-13
DAVID ERICKSON POWERS ENERGY CORPORATION 04/06/05 NORTH DAKOTA WILLIAMS 156.48
623750 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000148480001 NDRRDR872-01
JEROME LANGSETH POWERS ENERGY CORPORATION 02/23/05 NORTH DAKOTA WILLIAMS 838.00
623758

T154N - R100W:
SEC 1: SE/4

T156N - R103W:
SEC 21: E/2 W/2
SEC 27: W/2 SW/4
SEC 28: E/2SW/4, SE/4, NE/4NW/4, NE/4

Exception: T156N,R103W, SECTION 28: NE/4 LESS 2 .00 ACRE PARCEL OF LAND MORE
FULLY DESCRIBED IN BOOK 64, PAGE 552, CONTAINING 158 ACRES, MORE OR LESS,
WILLIAMS COUNTY, ND 

                    000148543001 NDRRDR935-01 DIRK LANGSETH POWERS ENERGY
CORPORATION 02/23/05 NORTH DAKOTA WILLIAMS 518.00 623760 T154N - R100W:
SEC 13: SE/4

T156N - R103W:
SEC 21: E/2W/2
SEC 28: NE/4, NE/4NW/4

Exception: LESS A 2 ACRE PARCEL OF LAND MORE FULLY DESCRIBED IN BOOK 64, PAGE
552 CONTAINING 158 ACRES, MORE OR LESS, WILLIAMS COUNTY, ND.

 



Assignment, Bill of Sale and Conveyance

 26 

 

 

000148543002 NDRRDR935-02 JANET MORRISON POWERS ENERGY CORPORATION 02/23/05
NORTH DAKOTA WILLIAMS 518.00 623762

T154N - R100W:
SEC 13: SE/4

T156N - R103W:
SEC 21: E/2 W/2
SEC 28: NE/4, NE/4NW/4 

                    000148543003 NDRRDR935-03 MARLENE HERBST POWERS ENERGY
CORPORATION 02/23/05 NORTH DAKOTA WILLIAMS 518.00 623764

T154N - R100W:
SEC 13: SE/4

T156N - R103W:
SEC 21: E/2 W/2
SEC 28: NE/4, NE/4NW/4 

                    000148563001 NDRRDR955-01 KAREN M SEVERTSEN POWERS ENERGY
CORPORATION 05/06/05 NORTH DAKOTA WILLIAMS 971.09 624144

T155N - R100W




SEC 28: NE/4


 

T155N - R103W



SEC 21: S/2 

SEC 27: NE/4 LESS A 3.51 ACRE PARCEL MORE FULLY DESCRIBED AT BOOK 101 DEEDS,
PAGE 229 

SEC 28: NE/4 

SEC 29: N/2NE/4, NE/4NW/4, NE/4SE/4, SE/4NE/4 

SEC 33: Lot 11, Lot 12, N/2SW/4
SEC 34: Lot 4, Lot 6, Lot 7, Lot 8 

                    000148429010 NDRRDR820-10 JUDY SWANSON POWERS ENERGY
CORPORATION 03/28/05 NORTH DAKOTA WILLIAMS 156.48 624153 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12                     000148561001 NDRRDR953-01 LA
VERNE HAUGEN POWERS ENERGY CORPORATION 03/28/05 NORTH DAKOTA WILLIAMS 160.00
624771 T155N - R103W
SEC 21: SW4
SEC 29: N2NE4, NE4NW4                     000148204000 NDRRDR595-00 STATE OF ND
OG0500773 POWERS ENERGY CORPORATION 05/03/05 NORTH DAKOTA WILLIAMS 160.00 624783
T156N - R103W:
SEC 36: NE/4                     000148203000 NDRRDR594-00 STATE OF ND OG0500774
POWERS ENERGY CORPORATION 05/03/05 NORTH DAKOTA WILLIAMS 160.00 624784 T156N -
R103W:
SEC 36: SE/4                     000148388013 NDRRDR779-13 RICHARD DEAN MOCKEL
POWERS ENERGY CORPORATION 12/10/04 NORTH DAKOTA WILLIAMS 480.00 625198 T155N -
R103W
SEC 15: S2
SEC 16: SE4                     000148278001 NDRRDR669-01 STATE OF ND OG0500984
POWERS ENERGY CORPORATION 08/02/05 NORTH DAKOTA WILLIAMS 160.00 627764 T156N -
R103W:
SEC 36: NW/4

 



Assignment, Bill of Sale and Conveyance

 27 

 

 

000148277001 NDRRDR668-01 STATE OF ND OG0500985 POWERS ENERGY CORPORATION
08/02/05 NORTH DAKOTA WILLIAMS 160.00 627765 T156N - R103W:
SEC 36: SW/4                     000148262002 NDRRDR653-02 JAMES R SCHMITZ
POWERS ENERGY CORPORATION 03/22/05 NORTH DAKOTA WILLIAMS 160.00 628987 T155N -
R103W
SEC 16: SE4                     000148479008 NDRRDR871-08 KAREN MARY FILE
SUNDANCE OIL & GAS LLC 12/12/05 NORTH DAKOTA WILLIAMS 160.00 631456 T156N -
R103W:
SEC 23: SW/4                     000148479009 NDRRDR871-09 LEONARD ALLEN BARKIE
SUNDANCE OIL & GAS LLC 12/12/05 NORTH DAKOTA WILLIAMS 160.00 631538 T156N -
R103W:
SEC 23: SW/4                     000148479026 NDRRDR871-26 MARGARET D PAULSON
SUNDANCE OIL & GAS LLC 11/30/05 NORTH DAKOTA WILLIAMS 160.00 631733 T156N -
R103W:
SEC 23: SW/4                     000148479029 NDRRDR871-29 RUSSELL P BARKIE
SUNDANCE OIL & GAS LLC 01/11/06 NORTH DAKOTA WILLIAMS 160.00 631750 T156N -
R103W:
SEC 23: SW/4                     000145960000 NDRRDR198900 NEW PUBLIC SCHOOL
DISTRICT 8 SUNDANCE OIL & GAS LLC 04/12/06 NORTH DAKOTA WILLIAMS 2.03 634654

T156N - R103W:
SEC 6: A 2 acre tract in the SW/4 SE/4 more fully described in Book 64, Page 553
SEC 10: A 4.20 acre tract in the NE/4 more fully described in Document Number
483328
SEC 11: A 2.025 AC TRACT IN THE NW/4 MORE FULLY DESCRIBED IN BOOK 64, PAGE 550 

                    000145964001 NDRRDR199201 BRIAN BOLINSKE SUNDANCE OIL & GAS
INC 05/23/06 NORTH DAKOTA WILLIAMS 320.00 636245

T156N - R103W:
SEC 9: SE4
SEC 10: SE4
SEC 11: SW4
SEC 14: NW4
SEC 15: NE4 

                    000145965003 NDRRDR199303 BEATRICE PETERSEN ET VIR SUNDANCE
OIL & GAS INC 05/23/06 NORTH DAKOTA WILLIAMS 160.00 636266 T156N - R103W:
SEC 10: SE4
SEC 11: SW4                     000145965007 NDRRDR199307 EUGENE MEYER SUNDANCE
OIL & GAS INC 05/30/06 NORTH DAKOTA WILLIAMS 160.00 636494 T156N - R103W:
SEC 10: SE4
SEC 11: SW4                     000145965008 NDRRDR199308 KIM MEYER SUNDANCE OIL
& GAS LLC 05/30/06 NORTH DAKOTA WILLIAMS 160.00 636495 T156N - R103W:
SEC 10: SE4
SEC 11: SW4

 



Assignment, Bill of Sale and Conveyance

 28 

 

 

000145965009 NDRRDR199309 MYRON MEYER SUNDANCE OIL & GAS INC 05/30/06 NORTH
DAKOTA WILLIAMS 160.00 636496 T156N - R103W:
SEC 10: SE4
SEC 11: SW4                     000145965004 NDRRDR199304 VANCE MEYER SUNDANCE
OIL & GAS INC 05/30/06 NORTH DAKOTA WILLIAMS 160.00 636497 T156N - R103W:
SEC 10: SE4
SEC 11: SW4                     000145965005 NDRRDR199305 KATHERINE SOLBERG ET
VIR SUNDANCE OIL & GAS LLC 05/23/06 NORTH DAKOTA WILLIAMS 160.00 636501 T156N -
R103W:
SEC 10: SE4
SEC 11: SW4                     000148479010 NDRRDR871-10 CHERYL TOBY ET VIR
SUNDANCE OIL & GAS LLC 05/25/06 NORTH DAKOTA WILLIAMS 160.00 636503

T156N - R103W:




SEC 23: SW/4 

                    000145965006 NDRRDR199306 CHARLES MEYER ET UX SUNDANCE OIL &
GAS LLC 05/23/06 NORTH DAKOTA WILLIAMS 160.00 636951 T156N - R103W:
SEC 10: SE4
SEC 11: SW4                     000148479011 NDRRDR871-11 DOUGLAS A HUNTER ET UX
SUNDANCE OIL & GAS LLC 05/24/06 NORTH DAKOTA WILLIAMS 160.00 637399 T156N -
R103W:
SEC 23: SW/4                     000148479012 NDRRDR871-12 FRED M ZINE ET UX
SUNDANCE OIL & GAS LLC 05/23/06 NORTH DAKOTA WILLIAMS 160.00 637400 T156N -
R103W:
SEC 23: SW/4                     000148479013 NDRRDR871-13 PATRICIA SCHNEIDER ET
VIR SUNDANCE OIL & GAS LLC 05/24/06 NORTH DAKOTA WILLIAMS 160.00 637401 T156N -
R103W:
SEC 23: SW/4                     000148479014 NDRRDR871-14 LEROY ZINE ET UX
SUNDANCE OIL & GAS LLC 05/23/06 NORTH DAKOTA WILLIAMS 160.00 637402 T156N -
R103W:
SEC 23: SW/4                     000148479019 NDRRDR871-19 MICHAEL ZINE ET UX
SUNDANCE OIL & GAS LLC 05/25/06 NORTH DAKOTA WILLIAMS 160.00 637589 T156N -
R103W:
SEC 23: SW/4                     000148479017 NDRRDR871-17 CONSTANCE DELEE
BARKIE LYNCH SUNDANCE OIL & GAS LLC 06/15/06 NORTH DAKOTA WILLIAMS 160.00 637615
T156N - R103W:
SEC 23: SW/4                     000148479016 NDRRDR871-16 DENNIS DEAN BARKIE
SUNDANCE OIL & GAS LLC 06/15/06 NORTH DAKOTA WILLIAMS 160.00 637617 T156N -
R103W:
SEC 23: SW/4

 



Assignment, Bill of Sale and Conveyance

 29 

 

 

000148479018 NDRRDR871-18 DEBRA KINCANNON SUNDANCE OIL & GAS LLC 05/24/06 NORTH
DAKOTA WILLIAMS 160.00 637618 T156N - R103W:
SEC 23: SW/4                     000148479020 NDRRDR871-20 MARVIS JOSEPHINE
BARKIE DITTMER SUNDANCE OIL & GAS LLC 06/15/06 NORTH DAKOTA WILLIAMS 160.00
637620 T156N - R103W:
SEC 23: SW/4                     000148479015 NDRRDR871-15 SCOTT DONALD BEEDY
SUNDANCE OIL & GAS LLC 06/22/06 NORTH DAKOTA WILLIAMS 160.00 637623 T156N -
R103W:
SEC 23: SW/4                         Ruth G. Hapip, individually and as Trustee
of the Hapip Family Trust U/T/A dated July 16 2003 Sundance Oil & Gas, LLC
9/3/2007 NORTH DAKOTA WILLIAMS 2680.00 648500

T154N -R103W:
SEC 24: S/2 


T155N -R102W:
SEC 3: Lot 3 (41.06), SE/4 NW/4, S/2, less a 1.57 acre tract described in Book
73, Page 


T156N-R102W:
SEC 6: E/2 SW/4, W/2 SE/4
SEC 17: SE/4 NW/4, NE/4 SW/4, S/2 SW/4 


T156N-R103W:
SEC 8: SE/4 SE/4
SEC 9: S/2
SEC 10: E/2 NW/4, S/2
SEC 11: SW/4
SEC 14: NW/4
SEC 15: W/2, NE/4
SEC 16: W/2, NE/4
SEC 17: E/2 NE/4, NE/4 SE/4
SEC 20: NW/4
SEC 26: SW/4 

                    000143264001 NDRRDR101601 ELVIN W OLSON ET UX DIAMOND
RESOURCES INC 07/08/08 NORTH DAKOTA WILLIAMS 440.00 657039 T154N - R102W
SEC 4: SE4SE4
SEC 9: E2NE4, SW4NE4
SEC 10: SW4SE4, N2SE4, SW4                     000143265001 NDRRDR101701 BRADLEY
J OLSON ET UX DIAMOND RESOURCES INC 07/08/08 NORTH DAKOTA WILLIAMS 560.00 657040
T154N - R102W
SEC 4: SE4
SEC 9: E2NE4, SW4NE4
SEC 10: SW4SE4, SW4, N2SE4                     000143598001 NDRRDR111801 JOSEPH
D BARKIE JAG OIL LIMITED PARTNERSHIP 11/16/08 NORTH DAKOTA WILLIAMS 160.00
658908 T155N - R102W
SEC 9: SE4                     000143598002 NDRRDR111802 JOSEPH H BARKIE SR JAG
OIL LIMITED PARTNERSHIP 11/16/08 NORTH DAKOTA WILLIAMS 160.00 658909 T155N -
R102W
SEC 9: SE4                     000145956001 NDRRDR198601 ALLEN W SUTTON ET UX
SUNDANCE OIL & GAS LLC 07/01/09 NORTH DAKOTA WILLIAMS 160.00 659632 T156N -
R103W:
SEC 9: NE/4
SEC 10: W/2NW4
SEC 14: SW/4
SEC 15: SE/4
SEC 20: SW/4SE/4
SEC 22: N/2NE/4
SEC 23: NW/4

 

Assignment, Bill of Sale and Conveyance

 30 

 

 

000148443002 NDRRDR835-02 JAY BOYD BEST JR BRIGHAM OIL & GAS LP 08/11/08 NORTH
DAKOTA WILLIAMS 320.00 660394 T156N - R103W:
SEC 14: SE/4, NE/4 000145955001 NDRRDR198501 RED CROWN ROYALITES LLC OASIS
PETROLEUM NORTH AMERICA LLC 08/01/08 NORTH DAKOTA WILLIAMS 160.00 661118

T156N - R103W:

SEC 23: NW4

 

000148479022 NDRRDR871-22 CHARLENE K COTE ET AL SUNDANCE OIL & GAS LLC 10/27/08
NORTH DAKOTA WILLIAMS 160.00 662506 T156N - R103W:
SEC 23: SW/4 000148479005 NDRRDR871-05 SAMUEL BARKIE ET UX SUNDANCE OIL & GAS
LLC 09/01/09 NORTH DAKOTA WILLIAMS 160.00 662991 T156N - R103W:
SEC 23: SW/4

T155N –R102W
SEC 10: E/2 000145957001 NDRRDR198701 LARRY GENE HANSON SUNDANCE OIL & GAS LLC
08/09/09 NORTH DAKOTA WILLIAMS 237.98 662998 T156N - R103W:
SEC 11: N2 NE4, NW4 LESS A 2.025 ACRE TRACT MORE FULLY DESCRIBED IN BOOK 64,
PAGE 550 000146147001 NDRRDR206001 CHERYL ANNE HAPIP SUNDANCE OIL AND GAS LLC
09/27/09 NORTH DAKOTA WILLIAMS 320.00 662999

T156N - R103W:
SEC 10: E2 NW4, S2
SEC 11: SW4
SEC 15: W2, NE4
SEC 16: NE4
SEC 26: SW4

 

000148479006 NDRRDR871-06 CHARLES BARKIE SUNDANCE OIL & GAS LLC 11/05/08 NORTH
DAKOTA WILLIAMS 160.00 663624 T156N - R103W:
SEC 23: SW/4

T155N –R102W:
SEC 10: E/2 000145957002 NDRRDR198702 GLEN MERLE HANSON SUNDANCE OIL & GAS LLC
08/09/09 NORTH DAKOTA WILLIAMS 237.98 663636

T156N - R103W:
SEC 11: N/2NE/4, NW/4 LESS A 2.025 ACRE TRACT MORE FULLY DESCRIBED IN BOOK 64,
PAGE 550
SEC 18: Lot 2 (33.54), Lot 3 (33.54), Lot 4 (33.58), E/2 W/2

 

000145965002 NDRRDR199302 GARY F HAPIP SUNDANCE OIL & GAS LLC 09/27/09 NORTH
DAKOTA WILLIAMS 160.00 663638

T156N - R103W:
SEC 10: E/2NW/4, S/2
SEC 11: SW/4
SEC 15: W/2, NE/4
SEC 16: NE/4
SEC 26: SW/4

 

000148479024 NDRRDR871-24 KAREN Y LARSON SUNDANCE OIL & GAS LLC 11/06/08 NORTH
DAKOTA WILLIAMS 160.00 663648 T156N - R103W:
SEC 23: SW/4

 

Assignment, Bill of Sale and Conveyance

 31 



 

 

000148479021 NDRRDR871-21 WAYNE K LARSON SUNDANCE OIL & GAS LLC 11/06/08 NORTH
DAKOTA WILLIAMS 160.00 663649 T156N - R103W:
SEC 23: SW/4 000148443003 NDRRDR835-03 RICK ROBOT BRIGHAM OIL & GAS LP 10/30/08
NORTH DAKOTA WILLIAMS 320.00 664266 T156N - R103W:
SEC 14: SE/4, NE/4 000148479025 NDRRDR871-25 JEANETTE I MAYA SUNDANCE OIL & GAS
LLC 11/24/08 NORTH DAKOTA WILLIAMS 160.00 664328 T156N - R103W:
SEC 23: SW/4 000148479027 NDRRDR871-27 DEBORAH L MUSTAIN SUNDANCE OIL & GAS LLC
11/24/08 NORTH DAKOTA WILLIAMS 160.00 664329 T156N - R103W:
SEC 23: SW/4 000148479023 NDRRDR871-23 LINDA G BURKS ET VIR SUNDANCE OIL & GAS
LLC 11/24/08 NORTH DAKOTA WILLIAMS 160.00 664572 T156N - R103W:
SEC 23: SW/4 000145965010 NDRRDR199310 MARTHA W IVERSEN SUNDANCE OIL & GAS LLC
09/17/09 NORTH DAKOTA WILLIAMS 160.00 665234

T156N - R103W:
SEC 10: E2 NW4, S2
SEC 11: SW4
SEC 15: W2, NE4
SEC 16: NE4
SEC026: SW4

 

000143382001 NDRRDR106501 POWERS ENERGY CORPORATION BRIGHAM OIL & GAS LP
11/01/08 NORTH DAKOTA WILLIAMS 3,702.08 665889

T154N - R100W: 

SEC 3: NW/4SW/4, E/2SW/4
SEC 4: S/2NW/4, NE/4SW/4, E/2SE/4, NW/4SE/4, Lot 4 

SEC 9: NE/4NE/4

 

T155N - R101W: 

SEC 15: S/2NE/4, SE/4
SEC 22: SE/4 

SEC 23: W/2SW/4, NE/4NW/4, W/2NW/4



 

SEC 26: NW/4NE/4, E/2NE/4, NE/4NW/4, SW/4NE/4, S/2NW/4, SW/4, Outlots 2,4,5, 6
and 7, E/2SE/4 LESS A TRACT IN E/2 OF SE/4


 

SEC 27: NE/4, N/2SE/4
SEC 35: NE/4, E/2NW/4


 

T155N - R103W: 

SEC 12: NE/4, E/2SW/4

 

T156N - R103W: 

SEC 9: SE/4

SEC 10: SE/4

SEC 11: SW/4 

SEC 14: NW/4

SEC 15: NE/4

SEC 21: W/2NW/4, W/2SW/4

SEC 22: W/2

 

T156N - R104W: 

SEC 13: SW/4 

 

Assignment, Bill of Sale and Conveyance

 32 



 

 

  NDRRDR1082-05 JOHN E AMUNDSON OASIS PETROLEUM NORTH AMERICA, LLC 06/17/09
NORTH DAKOTA WILLIAMS 320.00 669986 T156N - R103W:
SEC 21: E/2   NDRRDR1082-06 SUSAN M EISENZIMMER OASIS PETROLEUM NORTH AMERICA,
LLC 06/17/09 NORTH DAKOTA WILLIAMS 320.00 670123 T156N - R103W:
SEC 21: E/2 000143402001 NDRRDR107001 TIMOTHY JON DILLAVOU BRIGHAM OIL & GAS LP
06/02/09 NORTH DAKOTA WILLIAMS 320.00 670543 T156N - R103W:
SEC 16: W/2 000143402002 NDRRDR107002 KIM M DILLAVOU BRIGHAM OIL & GAS LP
06/02/09 NORTH DAKOTA WILLIAMS 320.00 670544 T156N - R103W:
SEC 16: W/2 000143402003 NDRRDR107003 MELANIE MARIE KALLENBERGER BRIGHAM OIL &
GAS LP 06/02/09 NORTH DAKOTA WILLIAMS 320.00 670545 T156N - R103W:
SEC 16: W/2 000143402004 NDRRDR107004 DIANE M NORTON BRIGHAM OIL & GAS LP
06/02/09 NORTH DAKOTA WILLIAMS 320.00 670927 T156N - R103W:
SEC 16: W/2 000143419001 NDRRDR107201 JAMES R ERICKSON BRIGHAMOIL & GAS LP
06/22/09 NORTH DAKOTA WILLIAMS 120.00 670928 T155N - R102W
SEC 9: W2SE4, SE4SE4 000148475002 NDRRDR867-02 AGRIBANK FCB BRIGHAM OIL & GAS LP
09/03/09 NORTH DAKOTA WILLIAMS 154.96 670930 T154N - R102W
SEC 6: E2SW4, Lot 6, Lot 7 000143423001 NDRRDR107501 GEORGE STEELE BRIGHAM OIL &
GAS LP 06/24/09 NORTH DAKOTA WILLIAMS 160.00 671361 T156N - R103W:
SEC 21: W/2W/2 000143402007 NDRRDR107007 WARREN D ANDERSON ESTATE BRIGHAM OIL &
GAS LP 06/22/09 NORTH DAKOTA WILLIAMS 320.00 671362 T156N - R103W:
SEC 16: W/2 000143402006 NDRRDR107006 PAMELA J KYTOLA BRIGHAM OIL & GAS LP
06/22/09 NORTH DAKOTA WILLIAMS 320.00 671363 T156N - R103W:
SEC 16: W/2 000143402005 NDRRDR107005 MITCHELL J DILLAVOU BRIGHAM OIL & GAS LP
06/02/09 NORTH DAKOTA WILLIAMS 320.00 671364 T156N - R103W:
SEC 16: W/2

 

Assignment, Bill of Sale and Conveyance

 33 



 

 

000143419002 NDRRDR107202 DAVID ERICKSON BRIGHAM OIL & GAS LP 06/22/09 NORTH
DAKOTA WILLIAMS 120.00 671365 T155N - R102W
SEC 9: W2SE4, SE4SE4 000145963001 NDRRDR199101 FORTIN ENTERPRISES INC OASIS
PETROLEUM NORTH AMERICA LLC 07/07/09 NORTH DAKOTA WILLIAMS 320.00 671585

T156N - R103W:
SEC 9: NE/4
SEC 10: W/2NW/4
SEC 14: SW/4
SEC 15: SE/4
SEC 21: E/2W/2
SEC 22: NE/4
SEC 23: NW/4
SEC 28: NE/4 less a 2 acre tract, NE/4NW/4

 

000145959000 NDRRDR198800 HAPIP FAMILY TRUST 05/15/89 OASIS PETROLEUM NORTH
AMERICA LLC 08/06/09 NORTH DAKOTA WILLIAMS 80.00 671586 T156N - R103W:
SEC 11: S2 NE4
SEC 10: E2 NW4
SEC 15: W2 W2 000143402010 NDRRDR107010 JAY BOYD BEST JR BRIGHAM OIL & GAS LP
06/02/09 NORTH DAKOTA WILLIAMS 320.00 671926 T156N - R103W:
SEC 16: W/2 000143402009 NDRRDR107009 JEANNE DILLAVOU CASEY BRIGHAM OIL & GAS LP
07/21/09 NORTH DAKOTA WILLIAMS 320.00 671927

T156N - R103W:

SEC 16: W/2

 

000143423003 NDRRDR107503 BENSON MINERAL GROUP INC BRIGHAM OIL & GAS LP 06/30/09
NORTH DAKOTA WILLIAMS 160.00 672607 T156N - R103W:
SEC 21: W/2W/2 000143402008 NDRRDR107008 FRED W SHIELD & COMPANY BRIGHAM OIL &
GAS LP 06/22/09 NORTH DAKOTA WILLIAMS 320.00 672608 T156N - R103W:
SEC 16: W/2 000143423004 NDRRDR107504 HELZEL LIVING TRUST BRIGHAM OIL & GAS LP
06/30/09 NORTH DAKOTA WILLIAMS 160.00 672609 T156N - R103W:
SEC 21: W/2W/2 000143423005 NDRRDR107505 HHK-WILCOX COMPANY INC BRIGHAM OIL &
GAS LP 06/30/09 NORTH DAKOTA WILLIAMS 160.00 672610 T156N - R103W:
SEC 21: W/2W/2 000143423006 NDRRDR107506 DALE L SCHWARZHOFF BRIGHAM OIL & GAS LP
06/30/09 NORTH DAKOTA WILLIAMS 160.00 672611 T156N - R103W:
SEC 21: W/2W/2 000143423002 NDRRDR107502 DOUGLAS E SEILER BRIGHAM OIL & GAS LP
06/02/09 NORTH DAKOTA WILLIAMS 160.00 672612 T156N - R103W:
SEC 21: W/2W/2

 

Assignment, Bill of Sale and Conveyance

 34 



 

 

000143438000 NDRRDR107700 WILLIAMS COUNTY NORTH DAKOTA BRIGHAM OIL & GAS LP
08/04/09 NORTH DAKOTA WILLIAMS 10.20 672613 T154N - R101W
SEC 25: LOT 3 (22.60 ACRES) THAT PART LYING EAST OF THE LITTLE MUDDY RIVER, LOT
4 (3.80 ACRES) 000143440001 NDRRDR107901 CITY OF WILLISTON BRIGHAM OIL & GAS LP
07/29/09 NORTH DAKOTA WILLIAMS 98.41 673272

T154N - R101W
SEC 23: DEEDED PARTS IN LOT 1 (36 . 0 ACRES) MORE PARTICULARLY DESCRIBED AS
FOLLOWS: AN 8.46 PARCEL OF LAND DESCRIBED IN BOOK D, PAGE 4 AND A 1 .26 ACRE
PARCEL OF LAND DESCRIBED IN BOOK 76, PAGE 281, LESS AND EXCEPT A 1.17 ACRES
PARCEL OF LAND DESCRIBED IN BOOK 76, PAGE 290 OF THE RECORDS IN WILLIAMS COUNTY,
NORTH DAKOTA AND FURTHUR INCLUDING ALL ACCRETIONS AND RIPARIAN INTERESTS IN
SECTION 23, 24, 25, AND 26



 

SEC 25: A TRACT IN THE NE4NE4 CONTAINING 1.21 ACRES MORE OR LESS, MORE
PARTICULARLY DESCRIBED IN BOOK 81, PAGE 566 , WLLIAMS COUNTY, ND

SEC 25: A 16.20 ACRE TRACT OF LAND IN LOT 3 (22.60 ACRES) LYING NORTH AND WEST
OF THE LITTLE MUDDY RIVER, WILLIAMS COUNTY, ND

 

000143451001 NDRRDR108101 FRANK W MORAN AND MARY JEAN MORAN FAMILY MINERAL TRUST
BRIGHAM OIL & GAS LP 08/14/09 NORTH DAKOTA WILLIAMS 146.00 673687 T154N - R101W
SEC 26: LOT 1 (49.00 ACRES) AND ALL ACCRETIONS AND RIPARIAN INTERESTS IN
SECTIONS 25, 26, 35, AND 36 000143451002 NDRRDR108102 HARRIS AND LOUISE ANDERSON
FAMILY MINERAL TRUST BRIGHAM OIL & GAS LP 08/14/09 NORTH DAKOTA WILLIAMS 146.00
673688 T154N - R101W
SEC 26: LOT 1 (49.00 ACRES) AND ALL ACCRETIONS AND RIPARIAN INTERESTS IN
SECTIONS 25, 26, 35, AND 36 000148479007 NDRRDR871-07 LOUISE M LIND OASIS
PETROLEUM NORTH AMERICA LLC 08/25/09 NORTH DAKOTA WILLIAMS 160.00 673704 T156N -
R103W:
SEC 23: SW/4 000143402011 NDRRDR107011 TRINITY UNIVERSITY BRIGHAM OIL & GAS LP
08/20/09 NORTH DAKOTA WILLIAMS 320.00 674039 T156N - R103W:
SEC 16: W/2 000143472001 NDRRDR108501 RICKY VANCE BRIGHAM OIL & GAS LP 08/06/09
NORTH DAKOTA WILLIAMS 200.00 674040

T154N - R101W
SEC 25: THE ABANDONED RIVER CHANNEL OF THE MISSOURI RIVER

SEC 36: LOTS 1, 2, 3, 4, W2 AND INCLUDING ALL ACCRETIONS AND RIPARIAN INTERESTS
AND THE ABANDONED RIVER CHANNEL OF THE MISSOURI RIVER

 

000143472002 NDRRDR108502 BEVERLY SUNDET BRIGHAM OIL & GAS LP 08/06/09 NORTH
DAKOTA WILLIAMS 200.00 674041 T154N - R101W
SEC 25: THE ABANDONED RIVER CHANNEL OF THE MISSOURI RIVER

SEC 36: LOTS 1, 2, 3, 4, W2 AND INCLUDING ALL ACCRETIONS AND RIPARIAN INTERESTS
AND THE ABANDONED RIVER CHANNEL OF THE MISSOURI RIVER

 

Assignment, Bill of Sale and Conveyance

 35 



 

 

000143423007 NDRRDR107507 PAUL WARD BRIGHAM OIL & GAS LP 08/31/09 NORTH DAKOTA
WILLIAMS 160.00 674783 T156N - R103W:
SEC 21: W/2W/2 000143423008 NDRRDR107508 SUSAN WARD BRIGHAM OIL & GAS LP
08/31/09 NORTH DAKOTA WILLIAMS 160.00 674846 T156N - R103W:
SEC 21: W/2W/2 000143423009 NDRRDR107509 KAREN BUKOWSKI BRIGHAM OIL & GAS LP
08/31/09 NORTH DAKOTA WILLIAMS 160.00 674847 T156N - R103W:
SEC 21: W/2W/2 000143423010 NDRRDR107510 BRUCE W SEILER BRIGHAM OIL & GAS LP
06/02/09 NORTH DAKOTA WILLIAMS 160.00 674850 T156N - R103W:
SEC 21: W/2W/2 000143471001 NDRRDR108401 HANCOCK ENTERPRISES BRIGHAM OIL & GAS
LP 09/08/09 NORTH DAKOTA WILLIAMS 160.00 674856 T156N - R103W:
SEC 21: E/2W/2 000143472003 NDRRDR108503 LINDA KIRKLAND BRIGHAM OIL & GAS LP
08/06/09 NORTH DAKOTA WILLIAMS 200.00 674857

T154N - R101W 

SEC 25: THE ABANDONED RIVER CHANNEL OF THE MISSOURI RIVER 

SEC 36: LOTS 1, 2, 3, 4, W2 AND INCLUDING ALL ACCRETIONS AND RIPARIAN INTERESTS
AND THE ABANDONED RIVER CHANNEL OF THE MISSOURI RIVER

000143517000 NDRRDR109300 MACMASTER FAMILY MINERAL TRUST BRIGHAM OIL & GAS LP
09/21/09 NORTH DAKOTA WILLIAMS 1,266.82 674858

T156N - R103W:
SEC 001: S2 NW4, NW4 SW4, Lot 3, Lot 4

SEC 002: S2 N2, N2 S2, S2 SW4, SW4 SE4, Lot 1, Lot 2, Lot 3, Lot 4

SEC 003: S2 N2, Lot 1, Lot 2, Lot 3, Lot 4

000143522001 NDRRDR109701 J&A ERICKSON FAMILY TRUST BRIGHAM OIL & GAS LP
09/15/09 NORTH DAKOTA WILLIAMS 160.00 674861 T155N - R102W
SEC 9: W2SE4, SE4SE4
SEC 10: SW4SW4 000148263003 NDRRDR654-03 GERALD CHARLES MILLER BRIGHAM OIL & GAS
LP 09/25/09 NORTH DAKOTA WILLIAMS 160.00 674863 T155N - R103W
SEC 16: SW4 000143402014 NDRRDR107014 LINDSAY PRODUCTION & ROYALTIES BRIGHAM OIL
& GAS LP 07/29/09 NORTH DAKOTA WILLIAMS 320.00 675794 T156N - R103W:
SEC 16: W/2

 

Assignment, Bill of Sale and Conveyance

 36 



 

 

000143402013 NDRRDR107013 ARCHER PEARL ENERGY LLC BRIGHAM OIL & GAS LP 07/29/09
NORTH DAKOTA WILLIAMS 320.00 675795 T156N - R103W:
SEC 16: W/2 000143402012 NDRRDR107012 MARIAN NORDAN HARWELL BRIGHAM OIL & GAS LP
07/29/09 NORTH DAKOTA WILLIAMS 320.00 675796 T156N - R103W:
SEC 16: W/2 000143524001 NDRRDR109901 FRED W SHIELD & COMPANY BRIGHAM OIL & GAS
LP 09/22/09 NORTH DAKOTA WILLIAMS 1,440.00 676147

T154N - R103W:
SEC 27: SW/4
SEC 28: SW/4, W/2 NE/4, E/2NW/4
SEC 33: NW/4

T156N - R103W:
SEC 8: SE/4SE/4
SEC 9: SW/4, SE/4
SEC 14: NE/4, SE/4
SEC 17: E/2 NE/4, NE/4 SE/4

 

000143423011 NDRRDR107511 JOHN WARD BRIGHAM OIL & GAS LP 10/15/09 NORTH DAKOTA
WILLIAMS 160.00 677427 T156N - R103W:
SEC 21: W/2W/2 000143402015 NDRRDR107015 JOANNE D LYNCH BRIGHAM OIL & GAS LP
09/04/09 NORTH DAKOTA WILLIAMS 320.00 677428 T156N - R103W:
SEC 16: W/2 000148443004 NDRRDR835-04 DRISCOLL CHILDREN’S HOSPITAL BRIGHAM OIL &
GAS LP 11/05/09 NORTH DAKOTA WILLIAMS 320.00 679998 T156N - R103W:
SEC 14: SE/4, NE/4 000148516004 NDRRDR908-04 DOROTHY L RODGERS BRIGHAM OIL & GAS
LP 12/17/09 NORTH DAKOTA WILLIAMS 236.48 680292 T155N - R103W:
SEC 33: N/2SE/4, Lot 10, Lot 9
SEC 34: Lot 1, Lot 5 000143638001 NDRRDR113201 JOSEPH P WODNIK BRIGHAM OIL & GAS
LP 09/16/09 NORTH DAKOTA WILLIAMS 30.01 680303

T154N - R101W
SEC 25: SUBLOT NO. 1 IN THE NE4NE4, NE4NE4 LESS AND EXCEPT A 1.21 ACRE PARCEL
AND THAT PART OF AN 8.78 ACRE PARCEL AND INCLUDING ALL ACCRETIONS AND RIPARIAN
INTERESTS IN SECTION 25 AND 26

 

000148443005 NDRRDR835-05 DANIEL K SEALE BRIGHAM OIL & GAS LP 12/02/09 NORTH
DAKOTA WILLIAMS 320.00 682745 T156N - R103W:
SEC 14: SE/4, NE/4 000148483002 NDRRDR875-02 WILLISTON BASIN BROKERAGE INC
BRIGHAM OIL & GAS LP 02/09/10 NORTH DAKOTA WILLIAMS 160.00 684081 T156N - R103W:
SEC 23: SE/4

 

Assignment, Bill of Sale and Conveyance

 37 



 

 

000143921001 NDRRDR123101 KARI J MELLAND BRIGHAM OIL & GAS LP 02/08/10 NORTH
DAKOTA WILLIAMS 320.00 684668 T155N - R102W
SEC 9: SE4
SEC 10: SW4 000143963002 NDRRDR124702 JOE GIEB III BRIGHAM OIL & GAS LP 03/03/10
NORTH DAKOTA WILLIAMS 480.00 685162

T156N - R103W:
SEC 9: SE4
SEC 10: SE4
SEC 11: SW4
SEC 14: NW4
SEC 15: NE4

 

000148516006 NDRRDR908-06 H-S MINERALS & REALTY LTD BRIGHAM OIL & GAS LP
02/26/10 NORTH DAKOTA WILLIAMS 236.38 685402 T155N - R103W:
SEC 33: N/2SE/4, Lot 10, Lot 9
SEC 34: Lot 1, Lot 5 000143963001 NDRRDR124701 STALLINGS PROPERTIES LTD BRIGHAM
OIL & GAS LP 01/18/10 NORTH DAKOTA WILLIAMS 480.00 685855

T156N - R103W: 

SEC 9: SE4 

SEC 10: SE4

SEC 11: SW4

SEC 14: NW4

SEC 15: NE4


 

000148516005 NDRRDR908-05 HILL INVESTMENTS LTD BRIGHAM OIL & GAS LP 02/26/10
NORTH DAKOTA WILLIAMS 236.38 685856 T155N - R103W:
SEC 33: N/2SE/4, Lot 10, Lot 9
SEC 34: Lot 1, Lot 5 000144155001 NDRRDR132901 JANET LOEFFLER BRIGHAM OIL & GAS
LP 10/13/09 NORTH DAKOTA WILLIAMS 555.00 685922

T154N - R103W:

SEC 21: W/2 LESS A 5.00 AC IN THE NW/4 NW/4
SEC 28: NW/4NW4
SEC 29: NE/4NE/4

T156N - R103W:
SEC 23: SE/4

 

000148262005 NDRRDR653-05 PAT KUMMER BRIGHAM OIL & GAS LP 03/17/10 NORTH DAKOTA
WILLIAMS 160.00 686319 T155N - R103W
SEC 16: SE4 000148262006 NDRRDR653-06 GARY M SCHMITZ BRIGHAM OIL & GAS LP
01/14/10 NORTH DAKOTA WILLIAMS 160.00 686797 T155N - R103W
SEC 16: SE5 000143963003 NDRRDR124703 SARA ALEXANDER GIEB BRIGHAM OIL & GAS LP
03/03/10 NORTH DAKOTA WILLIAMS 480.00 687277

T156N - R103W:
SEC 9: SE4
SEC 10: SE4
SEC 11: SW4
SEC 14: NW4
SEC 15: NE4

 

000144103001 NDRRDR130401 SCOTT BOYD BEST BRIGHAM OIL & GAS LP 3/31/2010 NORTH
DAKOTA WILLIAMS 960.00 687287 T154N - R103W:    
SEC 16: NE/4
SEC 21: SE/4

T156N - R103W:
SEC 9: SE/4, SW/4
SEC 14: E/2   

 

Assignment, Bill of Sale and Conveyance

 38 



 

 

000148479004 NDRRDR871-04 ANDY LEON BARKIE OASIS PETROLEUM NORTH AMERICA LLC
03/11/10 NORTH DAKOTA WILLIAMS 160.00 687886 T156N - R103W:
SEC 23: SW/4 000148479030 NDRRDR871-30 RANDY ALBERT DOWELL OASIS PETROLEUM NORTH
AMERICA LLC 03/11/10 NORTH DAKOTA WILLIAMS 160.00 687887 T156N - R103W:
SEC 23: SW/4 000148459006 NDRRDR851-06 DARLAIN V ATOL OASIS PETROLEUM NORTH
AMERICA LLC 06/14/10 NORTH DAKOTA WILLIAMS 160.00 691897 T156N - R103W:
SEC 14: NE/4 000148459004 NDRRDR851-04 WILLIAM C ATOL OASIS PETROLEUM NORTH
AMERICA LLC 06/14/10 NORTH DAKOTA WILLIAMS 160.00 691898 T156N - R103W:
SEC 14: NE/4 000148459005 NDRRDR851-05 SUEZETTE MARION ATOL SORENSON OASIS
PETROLEUM NORTH AMERICA LLC 06/14/10 NORTH DAKOTA WILLIAMS 160.00 691904 T156N -
R103W:
SEC 14: NE/4 000144287004 NDRRDR136104 JOSEPH C HILD BRIGHAM OIL & GAS LP
07/28/10 NORTH DAKOTA WILLIAMS 160.00 694870 T156N - R103W:
SEC 14: NW/4
SEC 15: NE/4 000144287003 NDRRDR136103 RICHARD G CERNOSEK BRIGHAM OIL & GAS LP
07/21/10 NORTH DAKOTA WILLIAMS 160.00 694871 T156N - R103W:
SEC 14: NW/4
SEC 15: NE/4 000144287002 NDRRDR136102 GUS F LINDEMANN BRIGHAM OIL & GAS LP
07/21/10 NORTH DAKOTA WILLIAMS 160.00 694872 T156N - R103W:
SEC 14: NW/4
SEC 15: NE/4 000144287001 NDRRDR136101 KENNETH STEVENSON ET UX BRIGHAM OIL & GAS
LP 07/21/10 NORTH DAKOTA WILLIAMS 160.00 694873 T156N - R103W:
SEC 14: NW/4
SEC 15: NE/4 000144276004 NDRRDR136004 JOSEPH C HILD BRIGHAM OIL & GAS LP
07/28/10 NORTH DAKOTA WILLIAMS 320.00 694875

T156N - R103W:
SEC 9: SE/4
SEC 10: 66 acre tract out of SE/4, a/d/a part of Parcel 4 and SE/4, less a tract
known as Parcel 4 (containing 66 acres in the SE/4)
SEC 11: SW/4

 

000144276003 NDRRDR136003 RICHARD G CERNOSEK BRIGHAM OIL & GAS LP 07/28/10 NORTH
DAKOTA WILLIAMS 320.00 694876 T156N - R103W:
SEC 9: SE/4
SEC 10: 66 acre tract out of SE/4, a/d/a part of Parcel 4 and SE/4, less a tract
known as Parcel 4 (containing 66 acres in the SE/4)
SEC 11: SW/4

 

Assignment, Bill of Sale and Conveyance

 39 



 

 

000144276002 NDRRDR136002 GUS F LINDEMANN BRIGHAM OIL & GAS LP 07/28/10 NORTH
DAKOTA WILLIAMS 320.00 694877

T156N - R103W:

SEC 9: SE/4

SEC 10: 66 acre tract out of SE/4, a/d/a part of Parcel 4 and SE/4, less a tract
known as Parcel 4 (containing 66 acres in the SE/4)

SEC 11: SW/4

 

000144276001 NDRRDR136001 KENNETH STEVENSON ET UX BRIGHAM OIL & GAS LP 07/28/10
NORTH DAKOTA WILLIAMS 320.00 694878

T156N - R103W:
SEC 9: SE/4
SEC 10: 66 acre tract out of SE/4, a/d/a part of Parcel 4 and SE/4, less a tract
known as Parcel 4 (containing 66 acres in the SE/4)
SEC 11: SW/4

 

000144276011 NDRRDR136011 MIKE KULHANEK BRIGHAM OIL & GAS LP 09/03/10 NORTH
DAKOTA WILLIAMS 320.00 696772 T156N - R103W:
SEC 9: SE/4
SEC 11: SW/4 000144287011 NDRRDR136111 MIKE KULHANEK BRIGHAM OIL & GAS LP
08/24/10 NORTH DAKOTA WILLIAMS 160.00 696773 T156N - R103W:
SEC 14: NW/4 000144276009 NDRRDR136009 SACRED HEART CHURCH BRIGHAM OIL & GAS LP
07/28/10 NORTH DAKOTA WILLIAMS 320.00 697117 T156N - R103W:
SEC 9: SE/4
SEC 11: SW/4 000144287009 NDRRDR136109 SACRED HEART CHURCH BRIGHAM OIL & GAS LP
07/28/10 NORTH DAKOTA WILLIAMS 160.00 697118 T156N - R103W:
SEC 14: NW/4 000144276010 NDRRDR136010 DANNY J GUMM ESTATE BRIGHAM OIL & GAS LP
07/28/10 NORTH DAKOTA WILLIAMS 320.00 697119

T156N - R103W:
SEC 9: SE/4
SEC 10: 66 acre tract out of SE/4, a/d/a part of Parcel 4 and SE/4, less a tract
known as Parcel 4 (containing 66 acres in the SE/4)
SEC 11: SW/4

 

000144287010 NDRRDR136110 DANNY J GUMM ESTATE BRIGHAM OIL & GAS LP 07/28/10
NORTH DAKOTA WILLIAMS 160.00 697120 T156N - R103W:
SEC 14: NW/4
SEC 15: NE/4 000148443006 NDRRDR835-06 TEXAS SCOTTISH RITE HOSPITAL BRIGHAM OIL
& GAS LP 08/01/10 NORTH DAKOTA WILLIAMS 320.00 698304 T156N - R103W:
SEC 14: SE/4, NE/4 000146502001 NDRRDR216701 MICHAEL HARRISON MOORE BRIGHAM OIL
AND GAS LP 06/01/10 NORTH DAKOTA WILLIAMS 480.36 701822 T154N - R100W:
SEC 1: Lot 1, Lot 2, S2NE4, NW4, SE4 000148429018 NDRRDR820-18 GERALDINE E
SECRIST BRIDGEPOINT MINERAL ACQUISITION FUND I LLC 10/1/2009 NORTH DAKOTA
WILLIAMS 156.48 676878
677072 T155N - R103W:
SEC 33: N/2SW/4, Lot 11, Lot 12

 

Assignment, Bill of Sale and Conveyance

 40 



 

 

EXHIBIT B

 

FORM OF ASSIGNMENT, BILL OF SALE AND CONVEYANCE

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

Exhibit B

 





 

 

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

 

STATE OF NORTH DAKOTA §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF WILLIAMS
§  

 

This Assignment, Bill of Sale and Conveyance (this “Assignment”) is made and
entered into to be effective for all purposes as of August 1, 2017, at 12:01
a.m. Central time (the “Effective Date”), from ENERGY ONE LLC (a wholly-owned
subsidiary of U. S. Energy Corp.) a Wyoming limited liability company whose
address for these purposes is 4643 S. Ulster Street, Suite 970, Denver, Colorado
80237 (“Assignor”), on the one hand, to and for the benefit of STATOIL OIL & GAS
LP, a Delaware limited partnership, whose address for these purposes is 6300
Bridge Point Pkwy., Bldg. 2, Suite 100, Austin, Texas 78730 (“Assignee”), on the
other hand.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and confessed, Assignor hereby GRANTS, BARGAINS,
SELLS, CONVEYS, ASSIGNS, TRANSFERS, SETS OVER and DELIVERS unto Assignee all of
Assignor’s right, title and interest, whether present, contingent or
reversionary, in and to the following real and personal property, (collectively,
the “Assets”):

 

(a)       All oil, gas and/or other Hydrocarbon (as defined below) leases,
subleases, fee interests, reversionary leases, carried interests and other
mineral interests, including, without limitation all such interests and leases
and any leasehold estates, royalty interests, overriding royalty interests,
production payments, net profits interests and other rights and interests to the
oil and gas in place covered by such leases, whether listed or inadvertently
omitted (the “Leases”) described on Exhibit A-1, INSOFAR AND ONLY INSOFAR as
such Leases relate to the Lands described on Exhibit A, and any pooled acreage,
communitized acreage or units arising on account of the Leases, or Lands being
pooled, communitized or unitized into units (the “Units”);

 

(b)      All oil, gas, casinghead gas, coal bed methane, condensate and other
gaseous and liquid hydrocarbons or any combination thereof, sulphur extracted
from hydrocarbons and all other minerals and substances covered by the Leases
(“Hydrocarbons”) under the Leases and that may be produced and saved under or
otherwise be allocated or attributed to the Leases;

 

(c)       All oil, gas, water or injection wells located on the Lands or the
Leases, whether producing, shut-in or temporarily abandoned, or any future wells
(but excluding permanently plugged and abandoned wells), (the “Wells”, and,
together with the Leases, the Lands, the Units and the Hydrocarbons, are
collectively referred herein as the “Subject Interests”), and including all of
the personal property, Equipment (as defined below), fixtures and improvements
used in connection therewith;

 

(d)      All presently existing unitization, pooling and/or communitization
agreements, declarations, orders or designations and statutorily, judicially or
administratively created drilling, spacing and/or production units, and all of
Seller’s interest in and to the properties covered or units created thereby
which are attributable to the Subject Interests;

 



Assignment, Bill of Sale and Conveyance 1 





 

 

(e)       All equipment, machinery, fixtures and other tangible personal
property and improvements located on or used or held for use in connection with
the operation of the Subject Interests or the production, gathering, treatment,
processing, storage, sale, disposal and other handling of Hydrocarbons
attributable thereto, including any wells, well equipment, tanks, boilers,
buildings, fixtures, injection facilities, saltwater disposal facilities,
compression facilities and equipment, pumping units and engines, platforms, flow
lines, pipelines, gathering systems, gas and oil treating facilities, machinery,
power lines, telephone and telegraph lines, affixed communication equipment,
roads and other appurtenances, improvements and facilities (all of the
foregoing, collectively, the “Equipment”);

 

(f)        All easements, permits, orders, authorizations, licenses, servitudes,
rights of way, and all other rights and appurtenances situated on or used in
connection with the Subject Interests or the Equipment (the “Rights of Way”);

 

(g)       All presently existing and valid contracts, agreements and instruments
insofar as such contracts, agreements and instruments cover, bind, are
attributable to or relate to the Subject Interests, including, without
limitation: farmin and farmout agreements; bottomhole agreements; crude oil,
condensate and natural gas purchase and sale agreements; gathering,
transportation, exchange and marketing agreements; hydrocarbon storage
agreements; acreage contribution agreements; operating agreements; balancing
agreements; pooling declarations or agreements; equipment leases, unitization
agreements; processing agreements; balancing agreements, road use agreements,
service agreements, crossing agreements and other similar contracts and
agreements, but excluding the Leases (the “Contracts”);

 

(h)      All rights, benefits, claims and causes of action held by Seller in and
to all representations, warranties, covenants and indemnities from predecessors
in title to the Subject Interests, including the right to enforce such
representations, warranties, covenants and indemnities against such predecessors
in title;

 

(i)        To the extent owned or licensed by Seller and to the extent it can be
licensed, sublicensed or transferred without payment of license or transfer
fees, or to the extent Buyer agrees to pay a third party for applicable license
or transfer fees, Seller’s right, title and interest in and to (or to the extent
such right, title and interest may not be conveyed under any applicable
restriction thereon, a license (exclusive to the extent permitted and in form
and substance reasonably acceptable to Seller and Buyer) or sublicense
(reasonably acceptable to the owner of the information, Seller and Buyer), as
applicable) all geophysical and seismic and related technical data, relating to
the Leases, the Lands or land pooled therewith, together with any accounting and
tax records, well files, title opinions and any other books, records and data
pertaining or relating to the Subject Interests (“Records”);

 



Assignment, Bill of Sale and Conveyance 2 





 

 

(j)        All rights, claims and causes of action of Seller relating to the
Assets that are attributable to periods of time from and after the Effective
Date (including claims for adjustments or refunds); and

 

(k)       All Hydrocarbon production from or attributable to the Assets with
respect to all periods from and after the Effective Date, and all proceeds
attributable thereto.

 

TO HAVE AND TO HOLD the Assets unto Assignee, and Assignee’s successors and
assigns, subject to the terms and conditions of this Assignment.

 

This Assignment is made and accepted expressly subject to the following terms
and conditions:

 

1.       Purchase Agreement. This Assignment is subject to and burdened by the
terms and conditions of: (a) the Purchase and Sale Agreement executed by
Assignor and Assignee on October 3, 2017 and effective as of the Effective Date
(as defined therein) for the purchase and sale of the Assets between Assignor
and Assignee (the “Purchase Agreement”). In the event of a conflict between the
terms and conditions of this Assignment and the terms and conditions of the
Purchase Agreement, the terms and conditions of the Purchase Agreement shall
control and govern the point in conflict. None of the provisions of the Purchase
Agreement shall be deemed to have merged with this Assignment. The terms and
conditions of the Purchase Agreement shall be deemed to be covenants running
with the Land covered by the Leases, and a burden upon each party’s interest in
the Leases, for the benefit of the other party.

 

2.       Special Warranty of Title. Except as otherwise provided for in this
Assignment, this Assignment is made without warranty of any kind, express,
implied or statutory, except that Assignor warrants and will defend title to the
Assets set forth on Exhibit A and Exhibit A-1, as applicable, unto Assignee from
and against all persons claiming the Assets, or any part thereof, by, through or
under Assignor, but not otherwise.

 

3.       Subrogation of Warranties and Indemnities. To the extent transferrable,
Assignor assigns and grants to Assignee and its successors and assigns (and
Assignor will execute any documentation reasonably necessary to effect such
assignment and grant), the full power and right of substitution and subrogation
in and to all covenants and warranties (including warranties of title) and in
and to all rights to indemnification (including environmental, injury to
property or persons (including death and disability)), in each case, given or
made with respect to the Assets or any part thereof by preceding owners,
vendors, contractors or others.

 

4.       Additional Instruments. As appropriate, Assignor shall also execute,
acknowledge and deliver separate counterparts of this Assignment on officially
approved forms in sufficient counterparts for recording in each county, and to
satisfy applicable statutory and regulatory requirements. Such counterpart
assignments shall be deemed to contain all of the terms and conditions of this
Assignment and the Purchase Agreement. The Assets assigned in such counterparts
are the same, and not additional to, the Assets assigned hereunder. All exhibits
attached hereto are hereby incorporated herein and made a part hereof for all
purposes, as if set forth in full herein. References in such exhibits to
instruments on file in the public records are hereby incorporated by reference
herein for all purposes.

 



Assignment, Bill of Sale and Conveyance 3 





 

 

5.       Further Assurances. Assignor agrees to execute and deliver to Assignee,
and to otherwise caused to be executed and delivered, from time to time, such
other and additional instruments, notices, division orders, transfer orders and
other documents, and to do all such other and further acts and things, as may be
reasonably necessary to more fully and effectively grant, convey and assign to
Assignee the Assets and otherwise carry out the transactions contemplated hereby
and by the Purchase Agreement.

 

6.       Successors and Assigns. This Assignment binds and inures to the benefit
of each party hereto and their respective successors and assigns.

 

7.       Amendment and Waiver. This Assignment may be altered, amended or waived
only by a written agreement executed by a duly authorized representative of each
party hereto. No waiver of any provision of this Assignment will be construed as
a continuing waiver of such provision.

 

8.       Governing Law. This Assignment SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (OTHER THAN ITS CONFLICTS OF LAWS
RULES THAT MIGHT DICTATE THE APPLICATION OF ANOTHER LAW OR JURISDICTION). ALL
MATTERS LITIGATED BY, AMONG OR BETWEEN ANY OF THE PARTIES HEREUNDER THAT INVOLVE
THIS ASSIGNMENT OR ANY RELATED DOCUMENTS OR MATTERS HEREUNDER SHALL BE BROUGHT
ONLY IN HARRIS COUNTY, TEXAS, AND THE PARTIES HEREBY CONSENT TO THE EXERCISE OF
JURISDICTION IN PERSONAM BY THE COURTS OF THE STATE OF TEXAS, COUNTY OF HARRIS,
FOR ANY DISPUTE.

 

9.       WAIVER OF TRIAL BY JURY. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
ASSIGNMENT WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS ASSIGNMENT OR
ANY OF THE CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

10.     Exhibits. All Exhibits attached to this Assignment are hereby made a
part of this Assignment.

 

11.     Counterpart Execution. This Assignment may be executed by the parties in
any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute by one and the same
instrument.

 

[Signatures on following page]

 

Assignment, Bill of Sale and Conveyance 4 





 

 

WITNESS WHEREOF, this Assignment has been executed by the undersigned duly
authorized representatives of Assignor and Assignee as of the date(s) subscribed
to the respective acknowledgments set forth below to be effective for all
purposes as of the Effective Date first set forth above.

 

ASSIGNOR:

 

ENERGY ONE LLC

 



By:    

 



Printed Name:    

 

Title:    



 

ACKNOWLEDGMENT

 



STATE OF ____________ §     §   COUNTY OF ___________ §  

 

This instrument was acknowledged before me on the ____ day of ____________,
2017, by David A. Veltri, as President and Chief Executive Officer of Energy One
LLC, a Wyoming limited liability company, who acknowledged that he executed this
instrument by proper authority for the purposes and consideration therein
expressed and in the capacities therein stated.

 



     



  Notary Public in and for the State of    



  Printed Name:    

 



Acknowledgements to Assignment, Bill of Sale and Conveyance

 



 

 

ASSIGNEE:

 

STATOIL OIL & GAS LP

a Delaware limited partnership

 

By: Statoil Oil & Gas Services Inc.
its general partner

 





By:    

 



Name:    

 

Title:    



 

ACKNOWLEDGMENT

 



STATE OF TEXAS §     §   COUNTY OF [_____] §  

 

This instrument was acknowledged before me on the ____ day of ____________,
2017, by ________________, as ________________ of Statoil Oil & Gas Service
Inc., a Nevada corporation, the general partner of STATOIL OIL & GAS LP, a
Delaware limited partnership, who acknowledged that he/she executed this
instrument by proper authority for the purposes and consideration therein
expressed and in the capacities therein stated.

 

   



  Notary Public in and for the State of Texas    



  Printed Name:    

 



Acknowledgements to Assignment, Bill of Sale and Conveyance

 



 

 

EXHIBIT A

 

Attached to and for all purposes made a part of that certain Assignment, Bill of
Sale and Conveyance dated effective for all purposes as of August 1, 2017, by
and among ENERGY ONE LLC, as Assignor, and STATOIL OIL & GAS LP, as Assignee.

 

Lands

 

Legal Description County, State

Township 150 North, Range 100 West:

Sections: 3, 4

 

Township 151 North, Range 100 West:

Sections: 33, 34

 

Township 151 North, Range 102 West:

Sections: 17, 20

 

Township 151 North, Range 104 West:

Sections: 4

 

Township 152 North, Range 104 West:

Sections: 33

 

McKenzie, ND

Township 154 North, Range 100 West:

Sections: 1

 

Township 154 North, Range 101 West:

Sections: 25, 36

 

Township 154 North, Range 102 West:

Sections: 6, 9, 16

 

Township 155 North, Range 100 West:

Sections: 36

 

Township 155 North, Range 102 West:

Sections: 9, 16, 31

 

Township 155 North, Range 103 West:

Sections: 16, 21, 28, 33

 

Township 156 North, Range 103 West:

Sections: 2, 11, 14, 16, 21, 23, 25, 36

Williams, ND

 

Exhibit A



 

 

EXHIBIT A-1

 

Attached to and for all purposes made a part of that certain Assignment, Bill of
Sale and Conveyance dated effective for all purposes as of August 1, 2017, by
and among ENERGY ONE LLC, as Assignor, and STATOIL OIL & GAS LP, as Assignee.

 

Leases

 

[As seen on Exhibit A-1 to the Purchase and Sale Agreement between ENERGY ONE
LLC, as Seller, and STATOIL OIL & GAS LP, as Buyer]

 

When Recorded Return To:

Statoil Oil & Gas LP,

Attn: Kyle Dubiel

6300 Bridge Point Pkwy., Bldg 2, Suite 100,

Austin, Texas 78730

 

Exhibit A-1



 

 

EXHIBIT C

 

GOVERNING AGREEMENTS

 

Drilling Participation Agreement:

 

That certain Drilling Participation Agreement dated and effective August 24,
2009, by and between Brigham Oil & Gas, L.P. and US Energy Corp.

 

Joint Operating Agreements:

 

Those certain Joint Operating Agreements by and between Brigham Oil & Gas, L.P.
and US Energy Corp covering the Assets below:

 

1.BCD Farms 16-21 #1H

 

2.Brad Olson 9-16 #1H

 

3.Hovde 33-4 #1H

 

4.Jack Erickson 6-31 #1H

 

5.Kalil 25-36 #1H

 

6.Kalil Frams 14-23 #1H

 

7.Lee 16-21 #1H

 

8.Lloyd 34-3 #1H

 

9.MacMaster 11-2 #1H

 

10.Papineau Trust 17-20 #1H

 

11.Sedlacek 33-4 #1H

 

12.State 36-1 #1H

 

13.Strand 16-9 #1H

 

14.Sukut 28-33 #1H

 

15.Williston 25-36 #1H

 



Purchase and Sale Agreement between Statoil Oil & Gas LP and Energy One LLC

Exhibit C

 

